





EXHIBIT 10.1




Published Transaction CUSIP Number: 03820KAE7
Published Revolver CUSIP Number: 03820KAF4
Published Term Loan CUSIP Number: 03820KAG2




CREDIT AGREEMENT




among




APPLIED INDUSTRIAL TECHNOLOGIES, INC.
as Borrower


THE LENDERS NAMED HEREIN
as Lenders


and


KEYBANK NATIONAL ASSOCIATION
as Lead Arranger, Sole Book Runner, Administrative Agent,
Swing Line Lender and Issuing Lender


U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agent


PNC BANK, NATIONAL ASSOCIATION
as Co-Syndication Agent


JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agent




____________________


dated as of
December 22, 2015
_____________________













--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page



ARTICLE I.
DEFINITIONS
1


Section 1.1.
Definitions
1


Section 1.2.
Accounting Terms
25


Section 1.3.
 Terms Generally
26


 
 
 
ARTICLE II.
AMOUNT AND TERMS OF CREDIT
26


Section 2.1.
Amount and Nature of Credit
26


Section 2.2.
Revolving Credit Commitment
27


Section 2.3.
Term Loan Commitment
33


Section 2.4.
Interest
33


Section 2.5.
Evidence of Indebtedness
35


Section 2.6.
Notice of Loans and Credit Events; Funding of Loans
36


Section 2.7.
Payment on Loans and Other Obligations
37


Section 2.8.
Prepayment
39


Section 2.9.
Facility and Other Fees
39


Section 2.10.
Modifications to Commitments
40


Section 2.11.
Computation of Interest and Fees
42


Section 2.12.
Mandatory Payments
42


Section 2.13.
Addition of a Borrower
43


 
 
 
ARTICLE III.
ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED CAPITAL; TAXES
43


Section 3.1
Requirements of Law
43


Section 3.2
Taxes
45


Section 3.3
Funding Losses
47


Section 3.4
Eurodollar Rate Lending Unlawful; Inability to Determine
48


Section 3.5
Change of Lending Office
48


Section 3.6.
Replacement of Lenders
48


Section 3.7.
Discretion of Lenders as to Manner of Funding
49


 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT
49


Section 4.1.
Conditions to Each Credit Event
49


Section 4.2.
Conditions to the First Credit Event
50


 
 
 
ARTICLE V.
COVENANTS
51


Section 5.1.
Insurance
51


Section 5.2.
Money Obligations
51


Section 5.3.
Financial Statements and Information
52


Section 5.4.
Financial Records
53


Section 5.5.
Franchises; Change in Business
53


Section 5.6.
ERISA Pension and Benefit Plan Compliance
53


Section 5.7.
Financial Covenants
54


Section 5.8.
Borrowing
54


Section 5.9.
Liens
54


Section 5.10.
Regulations T, U and X
55




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

Section 5.11.
Investments, Loans and Guaranties
55


Section 5.12.
Merger and Sale of Assets
58


Section 5.13.
Acquisitions
59


Section 5.14.
Notice
59


Section 5.15.
Environmental Compliance
59


Section 5.16
Affiliate Transactions
60


Section 5.17.
Use of Proceeds
60


Section 5.18.
Corporate Names
60


Section 5.19.
Subsidiary Guaranties
61


Section 5.20.
Guaranties Under Senior Unsecured Indebtedness
62


Section 5.21.
Further Assurances
62


 
 
 
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
62


Section 6.1
Corporate Existence; Subsidiaries; Foreign Qualification
62


Section 6.2.
Corporate Authority
62


Section 6.3.
Compliance with Laws and Contracts
63


Section 6.4.
Litigation and Administrative Proceedings
63


Section 6.5.
Title to Assets
64


Section 6.6.
Liens and Security Interests
64


Section 6.7.
Tax Returns
64


Section 6.8.
Environmental Laws
64


Section 6.9.
Continued Business
64


Section 6.10.
Employee Benefits Plans
65


Section 6.11.
Consents or Approvals
65


Section 6.12.
Solvency
65


Section 6.13.
Financial Statements
66


Section 6.14.
Regulations
66


Section 6.15.
Material Agreements
66


Section 6.16.
Intellectual Property
66


Section 6.17.
Insurance
66


Section 6.18.
Accurate and Complete Statements
66


Section 6.19.
Defaults
66


 
 
 
ARTICLE VII.
EVENTS OF DEFAULT
67


Section 7.1.
Payments
67


Section 7.2.
Special Covenants
67


Section 7.3.
Other Covenants
67


Section 7.4.
Representations and Warranties
67


Section 7.5.
Cross Default
67


Section 7.6.
ERISA Default
67


Section 7.7.
Change in Control
67


Section 7.8.
Money Judgment
67


Section 7.9.
Validity of Loan Documents
68


Section 7.10.
Solvency
68


 
 
 
 
 
 


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

ARTICLE VIII.
REMEDIES UPON DEFAULT
69


Section 8.1.
Optional Defaults
69


Section 8.2.
Automatic Defaults
69


Section 8.3.
Letters of Credit
69


Section 8.4.
Offsets
69


Section 8.5.
Equalization Provisions
70


Section 8.6.
Other Remedies
71


Section 8.7.
Application of Proceeds
71


 
 
 
ARTICLE IX.
THE ADMINISTRATIVE AGENT
72


Section 9.1.
Appointment and Authorization
72


Section 9.2.
Note Holders
73


Section 9.3.
Consultation With Counsel
73


Section 9.4.
Documents
73


Section 9.5.
Administrative Agent and Affiliates
73


Section 9.6
Knowledge or Notice of Default
74


Section 9.7.
Action by Administrative Agent
74


Section 9.8.
Release of Guarantor of Payment
74


Section 9.9.
Delegation of Duties
74


Section 9.10.
Indemnification of Administrative Agent
75


Section 9.11.
Successor Administrative Agent
75


Section 9.12.
Issuing Lender
75


Section 9.13.
Swing Line Lender
76


Section 9.14.
Administrative Agent May File Proofs of Claim
76


Section 9.15.
No Reliance on Administrative Agent’s Customer Identification Program
76


Section 9.16.
Other Agents
77


 
 
 
ARTICLE X.
MISCELLANEOUS
77


Section 10.1.
Lenders’ Independent Investigation
77


Section 10.2.
No Waiver; Cumulative Remedies
77


Section 10.3.
Amendments, Waivers and Consents
77


Section 10.4.
Notices
79


Section 10.5.
Costs, Expenses and Documentary Taxes    
79


Section 10.6.
Indemnification
80


Section 10.7.
Obligations Several; No Fiduciary Obligations
80


Section 10.8.
Execution in Counterparts
81


Section 10.9.
Binding Effect; Borrower’s Assignment
81


Section 10.10.
Lender Assignments
81


Section 10.11.
Sale of Participations
83


Section 10.12.
Replacement of Affected Lenders
84


Section 10.13.
Patriot Act Notice
84


Section 10.14.
Severability of Provisions; Captions; Attachments
84


Section 10.15.
Investment Purpose
84


Section 10.16.
Entire Agreement
85


Section 10.17.
Confidentiality
85


Section 10.18.
Limitations on Liability of the Issuing Lender
85




iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page

Section 10.19.
General Limitation of Liability
86


Section 10.20.
No Duty
86


Section 10.21.
Legal Representation of Parties
86


Section 10.22.
Governing Law; Submission to Jurisdiction
87


 
 
 
Jury Trial Waiver
Signature Page 1
 
 
 
 
Exhibit A
Form of Revolving Credit Note
 
Exhibit B
Form of Swing Line Note
 
Exhibit C
Form of Term Note
 
Exhibit D
Form of Notice of Loan
 
Exhibit E
Form of Compliance Certificate
 
Exhibit F
Form of Assignment and Acceptance Agreement
 
 
 
 
Schedule 1
Commitments of Lenders
 
Schedule 2
Guarantors of Payment
 
Schedule 2.2    
Existing Letters of Credit
 
Schedule 5.9
Liens
 
Schedule 6.1
Corporate Existence; Subsidiaries; Foreign Qualification
 
Schedule 6.4
Litigation and Administrative Proceedings
 
Schedule 6.10
Employee Benefits Plans
 
Schedule 6.15
Material Agreements
 






iv

--------------------------------------------------------------------------------



This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 22nd day of
December, 2015 among:


(a)    APPLIED INDUSTRIAL TECHNOLOGIES, INC., an Ohio corporation (the
“Borrower”);


(b)    the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.10(b) or 10.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”); and


(c)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.




WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I. DEFINITIONS


Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.


“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.


“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.10(b) hereof.

1

--------------------------------------------------------------------------------





“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.


“Additional Term Loan Facility” means that term as defined in Section 2.10(b)(i)
hereof.


“Additional Term Loan Facility Amendment” means that term as defined in Section
2.10(c)(ii) hereof.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.


“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.


“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.


“Applicable Facility Fee Rate” means:


(a)    for the period from the Closing Date through February 29, 2016, twelve
and one-half (12.50) basis points; and



2

--------------------------------------------------------------------------------



(b)    commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending December 31, 2015, the number of basis points set
forth in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, and, thereafter, as set forth in each successive Compliance Certificate,
as provided below:


Leverage Ratio
Applicable Facility Fee Rate
Greater than or equal to 2.75 to 1.00
17.50 basis points
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
15.00 basis points
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
12.50 basis points
Greater than or equal to 0.50 to 1.00 but less than 1.25 to 1.00
10.00 basis points
Less than 0.50 to 1.00
9.00 basis points



The first date on which the Applicable Commitment Fee is subject to change is
March 1, 2016. From and after March 1, 2016, changes to the Applicable Facility
Fee Rate shall be effective on the first day of each calendar month following
the date upon which the Administrative Agent should have received, pursuant to
Section 5.3(a) and (b) hereof, the Consolidated financial statements of the
Companies. The above pricing matrix does not modify or waive, in any respect,
the requirements of Section 5.7 hereof, the rights of the Administrative Agent
and the Lenders to charge the Default Rate, or the rights and remedies of the
Administrative Agent and the Lenders pursuant to Articles VII and VIII hereof.
Notwithstanding anything herein to the contrary, (i) during any period when the
Borrower shall have failed to timely deliver the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or the Compliance
Certificate pursuant to Section 5.3(c) hereof, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Facility Fee Rate shall be the highest rate per annum
indicated in the above pricing grid regardless of the Leverage Ratio at such
time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a different Applicable Facility Fee Rate
for any period (an “Applicable Facility Fee Period”) than the Applicable
Facility Fee Rate applied for such Applicable Facility Fee Period, then (A) if
the recalculated Applicable Facility Fee Rate is higher for such Applicable
Facility Fee Period, (1) the Borrower shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Facility Fee Period, (2) the Applicable Facility Fee Rate shall be determined
based on such corrected Compliance Certificate, and (3) the Borrower shall
promptly pay to the Administrative Agent, for the pro rata benefit of the
Lenders, the accrued additional fees owing as a result of such increased
Applicable Facility Fee Rate for such Applicable Facility Fee Period, and (B) if
the recalculated Applicable Facility Fee Rate is lower for such Applicable
Facility Fee Period, neither the Administrative Agent nor any Lender shall have
any obligation to repay any fees to the Borrower; provided that, if such
inaccuracy affects more than one Applicable Facility Fee Period, and the
recalculated Applicable Facility Fee Rate is higher in one or more such
Applicable Facility

3

--------------------------------------------------------------------------------



Fee Periods and lower in one or more such Applicable Facility Fee Periods, then
the amount payable by the Borrower pursuant to this subpart (B) with respect to
all such affected Applicable Facility Fee Periods shall be based on the excess,
if any, of the recalculated Applicable Facility Fee Rates for all such affected
Applicable Facility Fee Periods over the amounts actually paid for such
Applicable Facility Fee Periods.


“Applicable Commitment Percentage” means, for each Lender:


(a)    with respect to the Revolving Credit Commitment, the percentage, if any,
set forth opposite such Lender’s name under the column headed “Revolving Credit
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 10.10 hereof; and


(b)    with respect to the Term Loan Commitment (or the Term Loan if the Term
Loan Commitment is no longer in effect), the percentage, if any, set forth
opposite such Lender’s name under the column headed “Term Loan Commitment
Percentage”, as set forth on Schedule 1 hereto, subject to assignments of
interests pursuant to Section 10.10 hereof.


“Applicable Debt” means:


(a)    with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and


(b)    with respect to the Term Loan Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Term Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on the Term Loan, (ii) each extension, renewal or
refinancing of the foregoing in whole or in part, (iii) all prepayment and other
fees and amounts payable hereunder in connection with the Term Loan Commitment,
and (iv) all Related Expenses incurred in connection with the foregoing.


“Applicable Margin” means:


(a)    for the period from the Closing Date through February 29, 2016, (i)
eighty-seven and one-half (87.50) basis points for Revolving Loans that are
Eurodollar Loans, (ii) zero (0.00) basis points for Revolving Loans that are
Base Rate Loans, (iii) one hundred (100.00) basis points for portions of the
Term Loan that are Eurodollar Loans, and (iv) zero (0.00) basis points for
portions of the Term Loan that are Base Rate Loans; and



4

--------------------------------------------------------------------------------



(b)    commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending December 31, 2015, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, and, thereafter, as set forth in each successive Compliance Certificate,
as provided below:


Leverage Ratio
Applicable Basis Points for Revolving Loans
that are Eurodollar Loans
Applicable Basis Points for Revolving Loans
that are
Base Rate Loans
Applicable Basis Points for Portions of the
Term Loan
that are Eurodollar Loans
Applicable Basis Points for Portions of the
Term Loan that are
Base Rate Loans
Greater than or equal to 2.75 to 1.00
132.50
32.50
150.00
50.00
Greater than or equal to 2.00 to 1.00 but less than 2.75 to 1.00
110.00
10.00
125.00
25.00
Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00
87.50
0.00
100.00
0.00
Greater than or equal to 0.50 to 1.00 but less than 1.25 to 1.00
77.50
0.00
87.50
0.00
Less than 0.50 to 1.00
66.00
0.00
75.00
0.00



The first date on which the Applicable Margin is subject to change is March 1,
2016. From and after March 1, 2016, changes to the Applicable Margin shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(a) and
(b) hereof, the Consolidated financial statements of the Companies. The above
pricing matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of the Administrative Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Administrative Agent
and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, (i) during any period when the Borrower shall
have failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to Section
5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Margin shall
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Leverage Ratio at such time, and (ii) in the event
that any financial information or certification provided to the Administrative
Agent in the Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a different Applicable Margin for any period (an “Applicable
Margin Period”) than the Applicable Margin applied for such Applicable Margin
Period, then (A) if the recalculated Applicable Margin is higher for such
Applicable Margin Period, (1) the Borrower shall promptly deliver to the

5

--------------------------------------------------------------------------------



Administrative Agent a corrected Compliance Certificate for such Applicable
Margin Period, (2) the Applicable Margin shall be determined based on such
corrected Compliance Certificate, and (3) the Borrower shall promptly pay to the
Administrative Agent, for the pro rata benefit of the Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period, and (B) if the recalculated Applicable Margin is
lower for such Applicable Margin Period, neither the Administrative Agent nor
any Lender shall have any obligation to repay any interest to the Borrower;
provided that, if such inaccuracy affects more than one Applicable Margin
Period, and the recalculated Applicable Margin is higher in one or more such
Applicable Margin Periods and lower in one or more such Applicable Margin
Periods, then the amount payable by the Borrower pursuant to this subpart (B)
with respect to all such affected Applicable Margin Periods shall be based on
the excess, if any, of the recalculated Applicable Margins for all such affected
Applicable Margin Periods over the amounts actually paid for such Applicable
Margin Periods.


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day). Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate. Notwithstanding the foregoing, if
at any time the Base Rate as determined above is less than zero, it shall be
deemed to be zero for purposes of this Agreement.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Base Rate.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Borrower Investment Policy” means the investment policy of the Borrower
provided to the Administrative Agent and the Lenders prior to the Closing Date,
as the same may be amended by the Borrower from time to time with prior written
notice to the Administrative Agent and the Lenders.

6

--------------------------------------------------------------------------------





“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“CFC” means a Controlled Foreign Corporation, as such term is defined in Section
957 of the Code.


“Change in Control” means:


(a)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than thirty-three percent (33%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of the Borrower;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) above that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii) above
that constituted, at the time of such election or nomination, at least a
majority of that board of directors; or


(c)    the occurrence of a change in control, or other term of similar import
used therein, as defined in any Material Indebtedness Agreement.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.

7

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Commitment” means the obligation hereunder of the Lenders, (a) during the
Commitment Period, to make Revolving Loans and to participate in Swing Loans and
the issuance of Letters of Credit pursuant to the Revolving Credit Commitment,
and (b) to make the Term Loan pursuant to the Term Loan Commitment; up to the
Total Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is thirty (30) days prior to the last day of the Commitment Period.


“Commitment Period” means the period from the Closing Date to December 21, 2020,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Companies” means the Borrower and all Subsidiaries.


“Company” means the Borrower or a Subsidiary.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.


“Confidential Information” means all confidential or proprietary information
about the Companies that has been furnished by any Company to the Administrative
Agent or any Lender, whether furnished before or after the Closing Date and
regardless of the manner in which it is furnished, but does not include any such
information that (a) is or becomes generally available to the public other than
as a result of a disclosure by the Administrative Agent or such Lender not
permitted by this Agreement, (b) was available to the Administrative Agent or
such Lender on a nonconfidential basis prior to its disclosure to the
Administrative Agent or such Lender, or (c) becomes available to the
Administrative Agent or such Lender on a nonconfidential basis from a Person
other than any Company that is not, to the best knowledge of the Administrative
Agent or such Lender, acting in violation of a confidentiality agreement with a
Company or is not otherwise prohibited from disclosing the information to the
Administrative Agent or such Lender.


“Consideration” means, in connection with an Acquisition (or Disposition), the
aggregate consideration paid or to be paid, including borrowed funds, cash,
deferred payments, the issuance of securities or notes, the assumption or
incurring of liabilities (direct or contingent), the payment of consulting fees
or fees for a covenant not to compete and any other consideration paid or to be
paid for such Acquisition (or Disposition).





8

--------------------------------------------------------------------------------



“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated Net Earnings for such period plus, without duplication, the
aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (a) Consolidated Interest Expense, (b) Consolidated Income Tax
Expense, (c) Consolidated Depreciation and Amortization Charges, (d) to the
extent that the Borrower expenses such charges, Consolidated stock option
expenses up to an aggregate amount of Five Million Dollars ($5,000,000) per
fiscal year of the Borrower, and (e) (i) extraordinary or non-recurring non-cash
charges, minus (ii) extraordinary or non-recurring non-cash gains.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), and all franchise taxes of the Borrower, as determined on a
Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, without duplication, an
amount equal to (a) the net income (loss) of the Borrower for such period, plus
(b) upon the consummation of an Acquisition (with Consideration in excess of Two
Million Five Hundred Thousand Dollars ($2,500,000)) permitted under Section 5.13
hereof, trailing twelve (12) months pro forma historical net income (loss), less
(c) upon the consummation of a Disposition (with Consideration in excess of Two
Million Five Hundred Thousand Dollars ($2,500,000)), trailing twelve (12) months
pro forma historical net income (loss), all as determined on a Consolidated
basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.


“Consolidated Total Assets” means, at any date, an amount equal to the total
assets of the Borrower, as determined on a Consolidated basis.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).



9

--------------------------------------------------------------------------------



“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.


“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing, or cured to the satisfaction
of the Administrative Agent prior to becoming an actual Event of Default.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.


“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit or Swing Loans
required to be made hereunder in accordance with the terms hereof within one
Business Day of the date such Loan or participation interest was required to be
funded hereunder (unless such Lender shall have notified the Administrative
Agent and the Borrower in writing of its good faith determination that a
condition under Section 4.1 hereof to its obligation to fund any Loan shall not
have been satisfied (each of which conditions, together with any applicable
Default or Event of Default, shall be specifically identified in such writing));
(b) has notified the Borrower or the Administrative Agent in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or generally under
other agreements in which it commits to extend credit; (c) has failed, within
three Business Days after receipt of a written request from the Administrative
Agent or the Borrower to confirm that it will comply with the terms of this
Agreement relating to its obligation to fund prospective Loans or participations
in Letters of Credit or Swing Loans, and such request states that the requesting
party has reason to believe that the Lender receiving such request may fail to
comply with such obligation, and states such reason; or (d) has failed to pay to
the Administrative Agent or any other Lender within one Business Day of the date
such payment was due any amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured. Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.



10

--------------------------------------------------------------------------------



“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.


“Disposition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in the transfer or other
disposition of (a) in excess of fifty percent (50%) of the stock (or other
equity interest) or (b) all or substantially all of the assets of any Company,
or any business unit or division of any Company.


“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than One Million Dollars ($1,000,000) and aggregate investments by the
Companies of less than One Million Dollars ($1,000,000), and (c) has no direct
or indirect Subsidiaries with aggregate assets, for such Company and all such
Subsidiaries, of more than One Million Dollars ($1,000,000).


“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender;
provided that, for any Lender that does not maintain a non-credit enhanced
senior unsecured debt rating as of the Closing Date, such Lender shall qualify
as a “Downgraded Lender” if at any time such Lender shall cease to maintain its
categorization as “Well Capitalized” as such term is then defined by the
regulations of the primary Governmental Authority with supervisory authority
over such Lender. Any Downgraded Lender shall cease to be a Downgraded Lender
when the Administrative Agent determines, in its reasonable discretion, that
such Downgraded Lender is no longer a Downgraded Lender based upon the
characteristics set forth in this definition.


“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not the Borrower,
a Subsidiary, an Affiliate or a natural person.


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.



11

--------------------------------------------------------------------------------



“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 7.10 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.


“Equalization Maximum Amount” means that term as defined in Section 8.5(b)(i)
hereof.


“Equalization Percentage” means that term as defined in Section 8.5(b)(ii)
hereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a significant risk of the imposition of an excise tax
in a material amount or any other material liability on a Company or of the
imposition of a Lien on the assets of a Company; (b) the engagement by a
Controlled Group member in a non-exempt “prohibited transaction” (as defined
under ERISA Section 406 or Code Section 4975) or a breach of a fiduciary duty
under ERISA that, in either case, could result in material liability to a
Controlled Group member; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29); (d) the occurrence of a Reportable Event with respect
to any Pension Plan as to which 30-day notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively) which results or is likely to
result in a material liability to a Company; (f) the plan actuary for a
Multiemployer Plan has certified to the plan sponsor and the Secretary of the
Department of Treasury that the Multiemployer Plan is in endangered status or
critical status as those terms are defined in ERISA Section 305; (g) the failure
of an ERISA Plan (and any related trust) that is intended to be qualified under
Code Sections 401 and 501 to be so qualified or the failure of any “cash or
deferred arrangement” under any such ERISA Plan to meet the requirements of Code
Section 401(k) if such failure is reasonably likely to result in a material
liability; (h) the taking by the PBGC of any steps to terminate a Pension Plan
or appoint a trustee to administer a Pension Plan, or the taking by a Controlled
Group member of any steps to terminate a Pension Plan; (i) the failure by a
Controlled Group member or an ERISA Plan to satisfy any requirements of law
applicable to an ERISA Plan if such failure is reasonably likely to result in a
material liability; (j) the commencement, existence or threatening of a claim,
action, suit, audit or investigation with respect to an ERISA Plan, other than a
routine claim for benefits, and such action or suit could reasonably be expected
to have a Material Adverse Effect; or (k) any incurrence by or any expectation
of the incurrence by a Controlled Group member of any liability for
post-retirement medical benefits under any Welfare Plan, other than as required
by ERISA Section 601, et. seq. or Code Section 4980B, except for limited
benefits in connection with a severance arrangement or benefits for retired
senior executives or directors of a Company.



12

--------------------------------------------------------------------------------



“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) three Business Days prior to the
beginning of such Interest Period pertaining to such Eurodollar Loan, as listed
as the London interbank offered rate, as published by Thomson Reuters or
Bloomberg (or, if for any reason such rate is unavailable from Thomson Reuters
or Bloomberg, from any other similar company or service that provides rate
quotations comparable to those currently provided by Thomson Reuters or
Bloomberg) for Dollar deposits in immediately available funds with a maturity
comparable to such Interest Period, provided that, in the event that such rate
quotation is not available for any reason, then the Eurodollar Rate shall be the
average (rounded upward to the nearest 1/16th of 1%) of the per annum rates at
which deposits in immediately available funds in Dollars for the relevant
Interest Period and in the amount of the Eurodollar Loan to be disbursed or to
remain outstanding during such Interest Period, as the case may be, are offered
to the Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by leading banks in any Eurodollar market
reasonably selected by the Administrative Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), three Business Days prior
to the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage. Notwithstanding the foregoing,
if at any time the Eurodollar Rate as determined above is less than zero, it
shall be deemed to be zero for purposes of this Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
(a) taxes imposed on or measured by its overall net income or branch profits,
and franchise taxes imposed on it (in lieu of net income taxes) (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which the
Administrative Agent or such Lender, as the case may be, is organized or in

13

--------------------------------------------------------------------------------



which its principal office is located, or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes, and (b) any withholding tax imposed with respect to the Administrative
Agent or such Lender, as the case may be, pursuant to FATCA.


“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, any vice president, chief financial officer, treasurer,
assistant treasurer, controller or assistant controller. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“Funded Indebtedness” means, without duplication, the sum of (a) all
Indebtedness for borrowed money, (b) all Capitalized Lease Obligations, and (c)
all Indebtedness pursuant to letters of credit, synthetic lease and asset
securitizations.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank), any securities exchange and any self-regulatory organization
exercising such functions, and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the



14

--------------------------------------------------------------------------------



Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing).


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Person that shall execute
and deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent subsequent to the Closing Date.


“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.
 
“Indebtedness” means, for any Company (excluding in all cases trade payables
payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations in respect of the deferred
purchase price of capital assets, (c) all obligations under conditional sales or
other title retention agreements, (d) the fair value (as disclosed on the
Borrower’s quarterly financial statements, prepared on a quarterly basis and
reported to the SEC in 10-Q and 10-K reports) of all obligations (contingent or
otherwise) under any letter of credit, banker’s acceptance, currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management or hedging device, (e) all synthetic leases, (f) all Capitalized
Lease Obligations, (g) all obligations of such Company with respect to asset
securitization financing programs to the extent that there is recourse against
such Company or such Company is liable (contingent or otherwise) under any such
program, (h) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (i) any other transaction (including forward sale or
purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (j) any guaranty of any obligation described in subparts (a) through (i)
above.


“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance

15

--------------------------------------------------------------------------------



of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, or is a subsidiary of a Person that has become the
subject of a proceeding under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition or
control of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any Insolvent Lender shall cease to be an
Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of the Borrower, on a Consolidated basis, the ratio of (a)
Consolidated EBITDA to (b) Consolidated Interest Expense.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.6 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.


“Issuing Lender” means, (a) as to any Letter of Credit transaction hereunder,
the Administrative Agent as issuer of the Letter of Credit, or, in the event
that the Administrative Agent either shall be unable to issue or shall agree,
with the consent of the Borrower, that another Revolving Lender may issue, a
Letter of Credit, such other Revolving Lender as shall agree to issue the Letter
of Credit in its own name, but in each instance on behalf of the Revolving
Lenders hereunder, or (b) as to any Existing Letter of Credit, KeyBank.


“KeyBank” means KeyBank National Association, and its successors and assigns.

16

--------------------------------------------------------------------------------





“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.


“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) one year
after its date of issuance (provided that such Letter of Credit may provide for
the renewal thereof for additional one year periods), or (b) thirty (30) days
prior to the last day of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Twenty-Five Million Dollars ($25,000,000).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).


“Leverage Ratio” means, at any time, on a Consolidated basis, the ratio of (a)
Net Indebtedness (as of the end of the most recently completed fiscal quarter of
the Borrower), to (b) Consolidated EBITDA (for the most recently completed four
fiscal quarters of the Borrower).


“Leverage Ratio Step-Up Period” means a four consecutive fiscal quarter period
of the Borrower that meets the following criteria: (a) a Material Acquisition
Event shall have occurred during the first fiscal quarter of such period, and
(b) by no later than thirty (30) days after the last day of the first fiscal
quarter of such period, the Borrower shall have designated such period a
“Leverage Ratio Step-Up Period” pursuant to a written notification to the
Administrative Agent (and the Administrative Agent shall notify the Lenders of
such designation promptly after receipt thereof from the Borrower); provided
that (i) the designation of a Leverage Ratio Step-Up Period shall be available
to the Borrower only after the Administrative Agent and the Lenders shall have
received, with respect to each Acquisition that is a part of such Material
Acquisition Event, (A) the historical financial statements of the target entity
of such Acquisition, and (B) pro forma financial statements of the Companies
accompanied by a certificate of a Financial Officer showing pro forma compliance
with Section 5.7 hereof, both before and after (assuming implementation of the
Leverage

17

--------------------------------------------------------------------------------



Ratio Step-Up Period) giving effect to such Acquisition, and (ii) the Borrower
shall request no more than two such Leverage Ratio Step-Up Periods during the
Commitment Period.


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.


“Loan” means a Revolving Loan, a Swing Loan, the Term Loan or, if applicable,
any other loan made pursuant to an Additional Term Loan Facility.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, the Administrative Agent Fee Letter and the Closing Fee
Letter, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.


“Material Acquisition Event” means the date a Credit Party completes an
Acquisition the Consideration for which is greater than or equal to Fifty
Million Dollars ($50,000,000).


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower, (b)
the business, assets, operations or condition (financial or otherwise) of the
Companies taken as a whole, (c) the material rights and remedies of the
Administrative Agent or the Lenders under any Loan Document, (d) the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party, or (e) the legality, validity, binding effect or enforceability
against any Credit Party of any material provision of any Loan Document to which
it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Funded
Indebtedness of any Company or the Companies equal to or in excess of the amount
of Twenty Million Dollars ($20,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.10(a) hereof, (b)
increases pursuant to Section 2.10(b) hereof, (c) decreases of the Term Loan
(and, if applicable, any Additional Term Loan facility) by virtue of principal
payments made, and (d) assignments of interests pursuant to Section 10.10
hereof; provided that the Maximum Amount for the Swing Line Lender shall exclude
the Swing Line Commitment (other than its pro rata share), and the Maximum
Amount of an Issuing Lender shall exclude the Letter of Credit Commitment (other
than its pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.4(e) hereof.



18

--------------------------------------------------------------------------------



“Maximum Revolving Amount” means Two Hundred Fifty Million Dollars
($250,000,000), as such amount may be increased pursuant to Section 2.10(b)
hereof, or as may be decreased pursuant to Section 2.10(a) hereof.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Net Indebtedness” means, at any time, the excess, if any, of (a) Indebtedness
of the Companies as of such date, over (b) the Unrestricted Domestic Cash Amount
as of such date; provided, however, that, notwithstanding the actual amount of
the Unrestricted Domestic Cash Amount, no more than Eighty Million Dollars
($80,000,000) of the Unrestricted Domestic Cash Amount may be used to calculate
Net Indebtedness.


“Non-Consenting Lender” means that term as defined in Section 10.3(c) hereof.


“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.


“Note” means a Revolving Credit Note, the Swing Line Note or a Term Note, or any
other promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the facility and other fees, and
any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit; and
(e) every other liability, now or hereafter owing to the Administrative Agent or
any Lender by any Company pursuant to this Agreement or any other Loan Document.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

19

--------------------------------------------------------------------------------





“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.


“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, (iii) the Swing Line
Exposure, and (iv) the Letter of Credit Exposure; by (b) the sum of (A) the
aggregate principal amount of all Loans outstanding, plus (B) the Letter of
Credit Exposure.


“Participant” means that term as defined in Section 10.11 hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:


(a)    any loans made prior to the Closing Date by a Credit Party or a Domestic
Subsidiary to a Foreign Subsidiary;


(b)    any investments made prior to the Closing Date by a Credit Party or a
Domestic Subsidiary in a Foreign Subsidiary;


(c)    any guaranties of Indebtedness of a Foreign Subsidiary made prior to the
Closing Date by a Credit Party or a Domestic Subsidiary; and


(d)    any loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary that is not a Credit Party, made on
or after the Closing Date, up to the aggregate amount at any time outstanding,
for all such Foreign Subsidiaries, equal to twenty percent (20%) of Consolidated
Net Worth; provided that, (i) if any loan, investment, guaranty or letter of
credit is made for the benefit of a Foreign Subsidiary that becomes a Credit
Party after the Closing Date, the amount attributable to such loan, investment,
guaranty or letter of credit shall be excluded from the foregoing calculation,
and (ii) any loan, investment, guaranty or letter of credit made at a time when
it was permitted under this subpart (d) shall

20

--------------------------------------------------------------------------------



not be deemed to violate this subpart (d) due to subsequent reductions in
Consolidated Net Worth.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Register” means that term as described in Section 10.10(i) hereof.


“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.


“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.


“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than fifty percent (50%) of an amount (the
“Total Amount”) equal to the sum of:


(a)    (i) during the Commitment Period, the Maximum Revolving Amount, or (ii)
after the Commitment Period, the Revolving Credit Exposure; and


(b)    the principal outstanding on the Term Loan;


provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender or Insolvent Lender shall be excluded for purposes of
making a determination of Required Lenders, and (B) if there shall be two or
more Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required
Lenders shall constitute at least two Lenders.


“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

21

--------------------------------------------------------------------------------





“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue, and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Maximum
Revolving Amount.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b) or 10.10 hereof.


“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authorities.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including

22

--------------------------------------------------------------------------------



disputed, contingent and unliquidated liabilities) as such liabilities mature in
the normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond its ability to pay as
such debts and liabilities mature, and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which its property would constitute an unreasonably small
amount of capital. As used in this definition, the term “debts” includes any
legal liability, whether matured or unmatured, liquidated or unliquidated,
absolute, fixed or contingent, as determined in accordance with the Bankruptcy
Code.


“Special Purpose Subsidiary” means a direct or indirect Subsidiary of the
Borrower established solely in connection with an asset securitization permitted
under this Agreement for the acquisition of receivables and related assets or
interests therein, and that is organized in a manner intended to reduce the
likelihood that it would be substantively consolidated with the Borrower or any
of the Subsidiaries (other than Special Purpose Subsidiaries) in the event the
Borrower or any such Subsidiary becomes subject to a proceeding under the
Bankruptcy Code (or other insolvency law).


“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.


“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.


“Subsidiary” of a Company means (a) a corporation more than fifty percent (50%)
of the Voting Power of which is owned, directly or indirectly, by such Company
or by one or more other subsidiaries of such Company or by such Company and one
or more subsidiaries of such Company, (b) a partnership, limited liability
company or unlimited liability company of which such Company, one or more other
subsidiaries of such Company or such Company and one or more subsidiaries of
such Company, directly or indirectly, is a general partner or managing member,
as the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which such Company, one or more other subsidiaries of such
Company or such Company and one or more subsidiaries of such Company, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.


“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the Issuing Lender,
issued by an issuer satisfactory to the Administrative Agent and the Issuing
Lender.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower up to the aggregate amount at any time outstanding
of Twenty‑Five Million Dollars ($25,000,000).



23

--------------------------------------------------------------------------------



“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.5(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) the date agreed to by the Borrower and the Swing Line Lender, which shall be
no more than thirty (30) days after the date such Swing Loan is made, or (b) the
last day of the Commitment Period.


“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.


“Term Lender” means a Lender with a percentage of the Term Loan Commitment (or,
after the Term Loan Commitment has terminated, the Term Loan) as set forth on
Schedule 1 hereto, or that acquires a percentage of the Term Loan Commitment
pursuant to Section 10.10 hereof.


“Term Loan” means the loan made to the Borrower by the Term Lenders pursuant to
the Term Loan Commitment in accordance with Section 2.3 hereof.


“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan, in the original principal amount of One Hundred Twenty-Five
Million Dollars ($125,000,000), with each Term Lender’s obligation to
participate therein being in the amount set forth opposite such Term Lender’s
name under the column headed “Term Loan Commitment Amount” as set forth on
Schedule 1 hereto, subject to assignments of interests pursuant to Section 10.10
hereof.


“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan and any Additional Term Loan Facility.


“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.


“Total Commitment Amount” means Three Hundred Seventy-Five Million Dollars
($375,000,000), as such amount may be increased pursuant to Section 2.10(b)
hereof, or decreased pursuant to Sections 2.3 or 2.10(a) hereof.



24

--------------------------------------------------------------------------------



“Unrestricted Domestic Cash Amount” means, at any date, that portion of the
Borrower’s or a Domestic Subsidiary’s aggregate cash and cash equivalents in
excess of Ten Million Dollars ($10,000,000) that is on deposit with one or more
Lenders and that is not encumbered by or subject to any Lien (including, without
limitation, any Lien permitted hereunder), setoff (other than ordinary course
setoff rights of a depository bank arising under a bank depository agreement for
customary fees, charges and other account-related expenses due to such
depository bank thereunder), counterclaim, recoupment, defense or other right in
favor of any Person.


“United States” means the United States of America.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Wholly-Owned Subsidiary” means any Person, the equity interests of which are
one hundred percent (100%) owned (other than, with respect to the ownership of
equity interests of Foreign Subsidiaries, such equity interests as are necessary
to qualify directors where required by applicable law or to satisfy other
requirements of applicable law) are at the time owned by the Borrower, directly,
or indirectly through other Persons one hundred percent (100%) of whose equity
interests are at the time owned, directly or indirectly, by the Borrower.


Section 1.2. Accounting Term.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so

25

--------------------------------------------------------------------------------



amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.


Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.




ARTICLE II. AMOUNT AND TERMS OF CREDIT


Section 2.1. Amount and Nature of Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to the Borrower, participate in Swing Loans made by the Swing Line Lender
to the Borrower, and issue or participate in Letters of Credit at the request of
the Borrower, in such aggregate amount as the Borrower shall request pursuant to
the Commitment; provided that in no event shall the sum of the aggregate
principal amount of all Loans outstanding under this Agreement and the Letter of
Credit Exposure be in excess of the Total Commitment Amount.


(b)    Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:


(i)    the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and


(ii)    with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.


Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.


(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof, and as Swing Loans
as described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.


    

26

--------------------------------------------------------------------------------



Section 2.2. Revolving Credit Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans, or Eurodollar Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
The aggregate outstanding amount of all Revolving Loans shall be payable in full
on the last day of the Commitment Period.


(b)    Letters of Credit.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Issuing Lender shall, in its own name, on behalf of
the Revolving Lenders, issue such Letters of Credit for the account of the
Borrower or a Guarantor of Payment, as the Borrower may from time to time
request. The Borrower shall not request any Letter of Credit (and the Issuing
Lender shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (A) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment, or (B) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment. The issuance of each Letter of Credit shall confer
upon each Revolving Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Revolving Lender’s Applicable Commitment Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to the Administrative Agent (and to the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) by an Authorized
Officer not later than 11:00 A.M. (Eastern time) three Business Days prior to
the date of the proposed issuance of the Letter of Credit. Each such request
shall be in a form acceptable to the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent)
and shall specify the face amount thereof, whether such Letter of Credit is a
commercial documentary or a standby Letter of Credit, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, the Borrower, and any
Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver to the Issuing Lender an appropriate application and
agreement, being in the standard form of the Issuing Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
the

27

--------------------------------------------------------------------------------



Administrative Agent. The Administrative Agent shall give the Issuing Lender and
each Revolving Lender notice of each such request for a Letter of Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of the Borrower or a Guarantor
of Payment, the Borrower agrees to (A) pay to the Administrative Agent, for the
pro rata benefit of the Revolving Lenders, a non-refundable commission based
upon the face amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender, an additional Letter of Credit fee, which shall be paid on
the date that any draw shall be made on such Letter of Credit, at the rate of
one-eighth percent (1/8%) of the amount drawn under such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of the Borrower or a Guarantor of Payment, the
Borrower agrees to (A) pay to the Administrative Agent, for the pro rata benefit
of the Revolving Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter; (B)
pay to the Administrative Agent, for the sole benefit of the Issuing Lender, an
additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit shall be issued, amended or renewed at the rate of one-eighth
percent (1/8%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall immediately reimburse the Issuing
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by the Borrower within one Business Day of the drawing of such
Letter of Credit, at the sole option of the Administrative Agent (and the
Issuing Lender, if the Issuing Lender is a Lender other than the Administrative
Agent), the Borrower shall be deemed to have requested a Revolving Loan, subject
to the provisions of Sections 2.2(a) and 2.6 hereof (other than the requirement
set forth in Section 2.6(d) hereof), in the amount drawn. Such Revolving Loan
shall be evidenced by the Revolving Credit Notes (or, if a Lender has not
requested a

28

--------------------------------------------------------------------------------



Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that its obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(v) shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Issuing Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(b)(v) to reimburse, in full (other than
the Issuing Lender’s pro rata share of such borrowing), the Issuing Lender for
the amount drawn on such Letter of Credit. Each such Revolving Loan shall be
deemed to be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.


(vi)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the Issuing Lender if the Issuing Lender is a
Revolving Lender other than the Administrative Agent) shall be unable to or, in
the opinion of the Administrative Agent, it shall be impracticable to, convert
any amount drawn under a Letter of Credit to a Revolving Loan pursuant to the
preceding subpart (v), the Administrative Agent (and the Issuing Lender if the
Issuing Lender is a Revolving Lender other than the Administrative Agent) shall
have the right to request that each Revolving Lender fund a participation in the
amount due with respect to such Letter of Credit, and the Administrative Agent
shall promptly notify each Revolving Lender thereof (by facsimile or email (in
each case confirmed by telephone), or telephone (confirmed in writing)). Upon
such notice, but without further action, the Issuing Lender hereby agrees to
grant to each Revolving Lender, and each Revolving Lender hereby agrees to
acquire from the Issuing Lender, an undivided participation interest in the
amount due with respect to such Letter of Credit in an amount equal to such
Revolving Lender’s Applicable Commitment Percentage of the principal amount due
with respect to such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Issuing Lender, such Revolving Lender’s ratable
share of the amount due with respect to such Letter of Credit (determined in
accordance with such Revolving Lender’s Applicable Commitment Percentage). Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by the Borrower pursuant to this subsection (vi) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made

29

--------------------------------------------------------------------------------



without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. Each Revolving Lender shall comply with its
obligation under this subsection (vi) by wire transfer of immediately available
funds, in the same manner as provided in Section 2.6 hereof with respect to
Revolving Loans. Each Revolving Lender is hereby authorized to record on its
records such Revolving Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit. In addition, each Revolving Lender agrees
to risk participate in the Existing Letters of Credit as provided in subpart
(vii) below.


(vii)    Existing Letters of Credit. Schedule 2.2 hereto contains a description
of all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Revolving Lender under this Agreement on the Closing Date (each, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of Section 2.2(b)(vi) hereof, on the
Closing Date. The Borrower, the Administrative Agent and the Revolving Lenders
hereby agree that, from and after such date, the terms of this Agreement shall
apply to the Existing Letters of Credit, superseding any other agreement
theretofore applicable to them to the extent inconsistent with the terms hereof.
Notwithstanding anything to the contrary in any reimbursement agreement
applicable to the Existing Letters of Credit, the fees payable in connection
with each Existing Letter of Credit to be shared with the Revolving Lenders
shall accrue from the Closing Date at the rate provided in Section 2.2(b)(iii)
and (iv) hereof.


(viii)    Letters of Credit Outstanding Beyond the Commitment Period. If any
Letter of Credit is outstanding upon the termination of the Commitment, then,
upon such termination, the Borrower shall deposit with the Administrative Agent,
for the benefit of the Issuing Lender, with respect to all outstanding Letters
of Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred five percent (105%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the Issuing Lender. The Issuing Lender shall
be entitled to withdraw (with respect to the cash) or draw (with respect to the
Supporting Letter of Credit) amounts necessary to reimburse the Issuing Lender
for payments to be made under the Letters of Credit and any fees and expenses
associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit. The Borrower
shall also execute such documentation as the Administrative Agent or the Issuing
Lender may reasonably require in connection with the survival of the Letters of
Credit beyond the Commitment or this Agreement. After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to the Borrower.


(ix)    Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. If a Letter of Credit is requested at such time that a
Revolving Lender is an Affected Lender hereunder, then (A) such Letter of Credit
shall be issued to the extent that the Administrative Agent shall have entered
into satisfactory (to the Administrative

30

--------------------------------------------------------------------------------



Agent and the Issuing Lender) arrangements with the Borrower (if such Affected
Lender is not a Downgraded Lender) or such Affected Lender to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender (including,
without limitation, the posting of cash collateral), or (B) the Administrative
Agent shall issue a Letter of Credit in an amount that is the amount of the
requested Letter of Credit less the Commitment Percentage of such Affected
Lender multiplied by the amount of the requested Letter of Credit.


(x)    Letters of Credit Issued and Outstanding When One or More Revolving
Lenders are Affected Lenders. With respect to any Letters of Credit that have
been issued and are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent (and the Issuing Lender) shall have the right
to require that such Affected Lender cash collateralize, in form and substance
satisfactory to the Administrative Agent (and the Issuing Lender), such Letters
of Credit so as to eliminate or mitigate the reimbursement risk with respect to
such Affected Lender.


    (c)    Swing Loans.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to the Borrower in such amount or amounts as the Borrower, through an
Authorized Officer, may from time to time request and to which the Swing Line
Lender may agree; provided that the Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto. The Borrower shall not request that more
than two Swing Loans be outstanding at any time.


(ii)    Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Revolving Lenders, the Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
the then outstanding Swing Loans be refinanced as a Revolving Loan. Such
Revolving Loan shall be a Base Rate Loan unless otherwise requested by and
available to the Borrower hereunder. Upon receipt of such notice by the Borrower
and the Revolving Lenders, the Borrower shall be deemed, on such day, to have
requested a Revolving Loan in the principal amount of such Swing Loan in
accordance with Sections 2.2(a) and 2.6 hereof (other than the requirement set
forth in Section 2.6(d) hereof). Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of the Administrative Agent and such Revolving
Lender). Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever. Each Revolving
Lender acknowledges and agrees that such Revolving Lender’s obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this Section
2.2(c)(ii) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of

31

--------------------------------------------------------------------------------



a Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Swing Line Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Revolving Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Revolving Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid to refund such Swing Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding Section
2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether before or
after the maturity thereof), the Administrative Agent shall have the right to
request that each Revolving Lender fund a participation in such Swing Loan, and
the Administrative Agent shall promptly notify each Revolving Lender thereof (by
facsimile or email (in each case confirmed by telephone), or telephone
(confirmed in writing)). Upon such notice, but without further action, the Swing
Line Lender hereby agrees to grant to each Revolving Lender, and each Revolving
Lender hereby agrees to acquire from the Swing Line Lender, an undivided
participation interest in the right to share in the payment of such Swing Loan
in an amount equal to such Revolving Lender’s Applicable Commitment Percentage
of the principal amount of such Swing Loan. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Revolving Lender’s ratable
share of such Swing Loan (determined in accordance with such Revolving Lender’s
Applicable Commitment Percentage). Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations in Swing Loans pursuant to this
Section 2.2(c)(iii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Revolving Lender shall
comply with its obligation under this Section 2.2(c)(iii) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.6
hereof with respect to Revolving Loans to be made by such Revolving Lender.


(iv)    Requests for Swing Loan When One or More Revolving Lenders are Affected
Lenders. If a Swing Loan is requested at such time that a Revolving Lender is an
Affected Lender hereunder, then (A) such Swing Loan shall be issued to the
extent that the Administrative Agent shall have entered into satisfactory (to
the Administrative Agent and the Swing Line Lender) arrangements with the
Borrower (if such Affected Lender is not a Downgraded Lender) or such Affected
Lender to eliminate or mitigate the reimbursement

32

--------------------------------------------------------------------------------



risk with respect to such Affected Lender (including, without limitation, the
posting of cash collateral), or (B) the Administrative Agent shall issue a Swing
Loan in an amount that is the amount of the requested Swing Loan less the
Commitment Percentage of such Affected Lender multiplied by the amount of the
requested Swing Loan.


(v)    Swing Loans Outstanding When One or More Revolving Lenders are Affected
Lenders. With respect to any Swing Loans that are outstanding at the time any
Revolving Lender is an Affected Lender, the Administrative Agent shall have the
right to require that such Affected Lender cash collateralize, in form and
substance satisfactory to the Administrative Agent, such Swing Loans so as to
eliminate or mitigate the reimbursement risk with respect to such Affected
Lender.


Section 2.3. Term Loan Commitment. Subject to the terms and conditions of this
Agreement, the Term Lenders shall make the Term Loan to the Borrower on the
Closing Date, in the amount of the Term Loan Commitment. The Term Loan shall be
payable in consecutive quarterly installments in the amounts set forth in the
table below, commencing March 31, 2016, and continuing on each Regularly
Scheduled Payment Date thereafter, with the balance thereof payable in full on
December 21, 2020.


Year
March 31
June 30
September 30
December 31
2016
$781,250.00
$781,250.00
$781,250.00
$781,250.00
2017
$781,250.00
$781,250.00
$781,250.00
$781,250.00
2018
$1,562,500.00
$1,562,500.00
$1,562,500.00
$1,562,500.00
2019
$1,562,500.00
$1,562,500.00
$1,562,500.00
$1,562,500.00
2020
$2,343,750.00
$2,343,750.00
$2,343,750.00
n/a



The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the Term Loan will be a Base
Rate Loan or one or more Eurodollar Loans. The Term Loan may be a mixture of a
Base Rate Loan and one or more Eurodollar Loans. Once the Term Loan is made, any
portion of the Term Loan repaid may not be re‑borrowed. The Term Loan Commitment
shall terminate on the date that the Term Loan has been made.


Section 2.4. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate for Revolving
Loans from time to time in effect. Interest on such Base Rate Loan shall be
payable, commencing December 31, 2015, and continuing on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.



33

--------------------------------------------------------------------------------



(ii)    Eurodollar Loans. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate for Revolving
Loans. Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that, if an
Interest Period shall exceed three months, the interest must also be paid every
three months, commencing three months from the beginning of such Interest
Period).


(b)    Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Revolving Lender that
shall have funded a participation in such Swing Loan), on the unpaid principal
amount of each Swing Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate for Revolving Loans from time to time in
effect. Interest on each Swing Loan shall be payable on the Swing Loan Maturity
Date applicable thereto. Each Swing Loan shall bear interest for a minimum of
one day.


(c)    Term Loan.


(i)    Base Rate Loan. With respect to any portion of the Term Loan that is a
Base Rate Loan, the Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing December 31, 2015 , and continuing on each Regularly Scheduled
Payment Date thereafter and at the maturity thereof, at the Derived Base Rate
for the Term Loan from time to time in effect.


(ii)    Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, the Borrower shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, with the interest rate to
be fixed in advance on the first day of the Interest Period applicable thereto
through the last day of the Interest Period applicable thereto (but subject to
changes in the Applicable Margin for Eurodollar Loans), at the Derived
Eurodollar Rate for the Term Loan. Interest on such Eurodollar Loan shall be
payable on each Interest Adjustment Date with respect to an Interest Period
(provided that, if an Interest Period shall exceed three months, the interest
must also be paid every three months, commencing three months from the beginning
of such Interest Period).


(d)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur and be continuing, then, upon the election of the
Administrative Agent or the Required Lenders, (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 7.1 or 7.10 hereof, the applicable
Default Rate shall apply without any election or action on the part of the
Administrative Agent or any Lender.

34

--------------------------------------------------------------------------------





(e)    Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.


Section 2.5. Evidence of Indebtedness.


(a)    Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the portion of the Revolving Loans made by
such Revolving Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Applicable Commitment Percentage of the Maximum
Revolving Amount, or, if less, the aggregate unpaid principal amount of
Revolving Loans made by such Revolving Lender; provided that the failure of a
Revolving Lender to request a Revolving Credit Note shall in no way detract from
the Borrower’s obligations to such Revolving Lender hereunder.


(b)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.


(c)    Term Loan. Upon the request of a Term Lender, to evidence the obligation
of the Borrower to repay the portion of the Term Loan made by such Term Lender
and to pay interest thereon, the Borrower shall execute a Term Note, payable to
the order of such Term Lender in the principal amount of its Applicable
Commitment Percentage of the Term Loan Commitment; provided that the failure of
such Term Lender to request a Term Note shall in no way detract from the
Borrower’s obligations to such Term Lender hereunder.


    

35

--------------------------------------------------------------------------------



Section 2.6. Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to (i)
11:00 A.M. (Eastern time) on the proposed date of borrowing of, or conversion of
a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three Business Days
prior to the proposed date of borrowing of, continuation of, or conversion of a
Loan to, a Eurodollar Loan, and (iii) 11:00 A.M. (Eastern time) on the proposed
date of borrowing of a Swing Loan. An Authorized Officer of the Borrower may
verbally request a Loan, so long as a Notice of Loan is received by the end of
the same Business Day, and, if the Administrative Agent or any Lender provides
funds or initiates funding based upon such verbal request, the Borrower shall
bear the risk with respect to any information regarding such funding that is
later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.


(b)    Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in Dollars, in federal or other immediately available funds, required
of it. If the Administrative Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Lender, the Administrative Agent shall
have the right, upon prior notice to the Borrower, to debit any account of the
Borrower or otherwise receive such amount from the Borrower, promptly after
demand, in the event that such Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b). The Administrative Agent shall
also have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and the Administrative Agent shall elect to
provide such funds.


(c)    Conversion and Continuation of Loans.


(i)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto. Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.


(ii)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.


(d)    Minimum Amount for Loans. Each request for:



36

--------------------------------------------------------------------------------



(i)    a Base Rate Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of Five Hundred Thousand Dollars
($500,000);


(ii)    a Eurodollar Loan shall be in an amount of not less than Five Million
Dollars ($5,000,000), increased by increments of One Million Dollars
($1,000,000); and


(iii)    a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000).


(e)    Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.


(f)    Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, if the Borrower requests a Revolving Loan
pursuant to Section 2.6(a) hereof (and all conditions precedent set forth in
Section 4.1 hereof are met) at a time when one or more Revolving Lenders are
Defaulting Lenders, the Administrative Agent shall require the non-Defaulting
Lenders to honor such request by making a non pro-rata Revolving Loan to the
Borrower in an amount equal to (i) the amount requested by the Borrower, minus
(ii) the portions of such Revolving Loan that should have been made by such
Defaulting Lenders. For purposes of such Revolving Loans, the Revolving Lenders
that are making such Revolving Loan shall do so in an amount equal to their
Applicable Commitment Percentages of the amount requested by the Borrower. For
the avoidance of doubt, in no event shall the aggregate outstanding principal
amount of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Maximum
Amount for such Lender.


Section 2.7. Payment on Loans and Other Obligations.


(a)    Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.


(b)    Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 10.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
11:00 A.M. (Eastern time) on the due date thereof in immediately available
funds. Any such payments received by the Administrative Agent (or the Issuing
Lender or the Swing Line Lender) after 11:00 A.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.


(c)    Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that

37

--------------------------------------------------------------------------------



has funded a participation in the Swing Loans, or, with respect to Letters of
Credit, certain of which payments shall be paid to the Issuing Lender) their
respective ratable shares, if any, of the amount of principal, interest, and
facility and other fees received by the Administrative Agent for the account of
such Lender. Payments received by the Administrative Agent shall be delivered to
the Lenders in immediately available funds. Each appropriate Lender shall record
any principal, interest or other payment, the principal amounts of Base Rate
Loans, Eurodollar Loans, Swing Loans and Letters of Credit, all prepayments and
the applicable dates, including Interest Periods, with respect to the Loans
made, and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the obligations of the Borrower under this Agreement or any Note.
The aggregate unpaid amount of Loans, types of Loans, Interest Periods and
similar information with respect to the Loans and Letters of Credit set forth on
the records of the Administrative Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender.


(d)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


(e)    Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(vi), 2.2(c)(iii) and 2.6(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.


(f)    Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans made to the Borrower that were not advanced pro
rata by the Revolving Lenders, any payment of any Loan may first be applied to
such Revolving Loans that were not advanced pro rata.


    

38

--------------------------------------------------------------------------------



Section 2.8. Prepayment.


(a)    Right to Prepay.


(i)    The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Borrower, representing the obligations under any Specific Commitment with the
proceeds of such prepayment to be distributed on a pro-rata basis to the holders
of the Specific Commitment being prepaid. Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Loans shall be without any premium or penalty. Each
prepayment of the Term Loan and the Additional Term Loan Facility (if any) shall
be applied to the principal installments thereof in the inverse order of their
respective maturities.


(ii)    The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Revolving Lender that
has funded a participation in such Swing Loan), all or any part of the principal
amount of the Swing Loans then outstanding, as designated by the Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.


(iii)    Notwithstanding anything in this Section 2.8 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Revolving Loans made to the Borrower that were not advanced pro rata by all of
the Revolving Lenders, any prepayment of a Revolving Loan shall first be applied
to Revolving Loans made by the Revolving Lenders during any period in which a
Defaulting Lender or Insolvent Lender shall exist.


(b)    Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.


(c)    Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than One Million Dollars
($1,000,000), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.12
or Article III hereof.


Section 2.9. Facility and Other Fees.


(a)    Facility Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, a facility fee, for each day from the Closing Date through
the last day of the Commitment Period, in

39

--------------------------------------------------------------------------------



an amount equal to (i) the Maximum Revolving Amount at the end of such day,
multiplied by (ii) the Applicable Facility Fee Rate in effect on such day
divided by three hundred sixty (360). The facility fee shall be payable
quarterly in arrears, on December 31, 2015 and continuing on each Regularly
Scheduled Payment Date thereafter, and on the last day of the Commitment Period.
Notwithstanding the foregoing, during such time that a Lender is a Defaulting
Lender, such Defaulting Lender shall only be entitled to receive a facility fee
with respect to its Commitment Percentage of the outstanding principal amount of
Loans funded by it, and the stated amount of Letters of Credit.


(b)    Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


Section 2.10. Modifications to Commitments.


(a)    Optional Reduction of Revolving Credit Commitment. The Borrower may at
any time and from time to time permanently reduce in whole or ratably in part
the Maximum Revolving Amount to an amount not less than the then existing
Revolving Credit Exposure, by giving the Administrative Agent not fewer than
three Business Days’ notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1.000,000). The Administrative Agent shall promptly notify each
Revolving Lender of the date of each such reduction and such Revolving Lender’s
proportionate share thereof. After each such partial reduction, the facility
fees payable hereunder shall be calculated upon the Maximum Revolving Amount as
so reduced. If the Borrower reduces in whole the Revolving Credit Commitment, on
the effective date of such reduction (the Borrower having prepaid in full the
unpaid principal balance, if any, of the Revolving Loans, together with all
interest (if any) and facility and other fees accrued and unpaid with respect
thereto, and provided that no Letter of Credit Exposure or Swing Line Exposure
shall exist), all of the Revolving Credit Notes shall be delivered to the
Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower. Any partial reduction in
the Maximum Revolving Amount shall be effective during the remainder of the
Commitment Period. Upon each decrease of the Maximum Revolving Amount, the Total
Commitment Amount shall be decreased by the same amount.


(b)    Increase in Commitment.


(i)    At any time during the Commitment Increase Period, the Borrower may
request that the Administrative Agent increase the Total Commitment Amount by
(A) increasing the Maximum Revolving Amount, or (B) adding an additional term
loan facility to this Agreement (the “Additional Term Loan Facility”) (which
Additional Term Loan Facility shall be subject to subsection (c) below);
provided that the aggregate amount of all such increases (revolver and term)
made pursuant to this subsection (b) shall not exceed One Hundred Million
Dollars ($100,000,000). Each such request for an increase shall be in an amount
of at least Ten Million Dollars ($10,000,000), increased by increments of One
Million Dollars ($1,000,000), and may be made by either (1) increasing, for one
or more

40

--------------------------------------------------------------------------------



Revolving Lenders, with their prior written consent, their respective Revolving
Credit Commitments, (2) adding a new commitment for one or more Lenders, with
their prior written consent, with respect to the Additional Term Loan Facility,
or (3) including one or more Additional Lenders, each with a new commitment
under the Revolving Credit Commitment or the Additional Term Loan Facility, as a
party to this Agreement (each an “Additional Commitment” and, collectively, the
“Additional Commitments”).


(ii)    During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its reasonable discretion, may permit one or more
Additional Commitments upon satisfaction of the following requirements: (A) each
Additional Lender, if any, shall execute an Additional Lender Assumption
Agreement, (B) each Additional Commitment from an Additional Lender, if any,
shall be in an amount of at least Ten Million Dollars ($10,000,000), (C) the
Administrative Agent shall provide to the Borrower and each Lender a revised
Schedule 1 to this Agreement, including revised Applicable Commitment
Percentages for each of the Lenders, if appropriate, at least three Business
Days prior to the date of the effectiveness of such Additional Commitments (each
an “Additional Lender Assumption Effective Date”), and (D) the Borrower shall
execute and deliver to the Administrative Agent and the applicable Lenders such
replacement or additional Notes as shall be required by the Administrative Agent
(if Notes have been requested by such Lender or Lenders). The Lenders hereby
authorize the Administrative Agent to execute each Additional Lender Assumption
Agreement on behalf of the Lenders.


(iii)    On each Additional Lender Assumption Effective Date with respect to the
Specific Commitment being increased, as appropriate, the Lenders shall make
adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, facility fees and other amounts paid or payable
with respect thereto as shall be necessary, in the opinion of the Administrative
Agent, in order to reallocate among the applicable Lenders such outstanding
amounts, based on the revised Applicable Commitment Percentages and to otherwise
carry out fully the intent and terms of this Section 2.10(b) (and the Borrower
shall pay to the applicable Lenders any amounts that would be payable pursuant
to Section 3.3 hereof if such adjustments among the applicable Lenders would
cause a prepayment of one or more Eurodollar Loans). In connection therewith, it
is understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) above) without the
prior written consent of such Lender. The Borrower shall not request any
increase in the Total Commitment Amount pursuant to this subsection (b) if a
Default or an Event of Default shall then exist, or, after giving pro forma
effect to any such increase, would exist. At the time of any such increase, at
the request of the Administrative Agent, the Credit Parties and the Lenders
shall enter into an amendment to evidence such increase and to address related
provisions as deemed necessary or appropriate by the Administrative Agent. Upon
each increase of the Maximum Revolving Amount or addition of the Additional Term
Loan Facility, the Total Commitment Amount shall be increased by the same
amount.


(c)    Additional Term Loan Facility.

41

--------------------------------------------------------------------------------





(i)    The Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans and the Term Loan, (B) shall not mature earlier
than the last day of the Commitment Period (but may have amortization prior to
such date), and (C) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans and the Term Loan.


(ii)    The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender providing a commitment with respect to the Additional Term
Loan Facility, each Additional Lender providing a commitment with respect to the
Additional Term Loan Facility, and the Administrative Agent. Notwithstanding
anything herein to the contrary, the Additional Term Loan Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
Section 2.10(b) and (c) hereof (including, without limitation, amendments to the
definitions in this Agreement and Section 8.7 hereof for the purpose of treating
such Additional Term Loan Facility pari passu with the other Loans).


Section 2.11. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees and facility and other fees and
charges hereunder shall be computed on the basis of a year having three hundred
sixty (360) days and calculated for the actual number of days elapsed. With
respect to Base Rate Loans, interest shall be computed on the basis of a year
having three hundred sixty-five (365) days or three hundred sixty-six (366)
days, as the case may be, and calculated for the actual number of days elapsed.


Section 2.12. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.


(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.


(c)    Application of Mandatory Payments. Unless otherwise designated by the
Borrower, each prepayment pursuant to Section 2.12(a) hereof shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be

42

--------------------------------------------------------------------------------



converted into a Base Rate Loan on the date of such prepayment. Any prepayment
of a Eurodollar Loan or Swing Loan pursuant to this Section 2.12 shall be
subject to the prepayment provisions set forth in Article III hereof.


Section 2.13. Addition of a Borrower. At the request of the Borrower (with at
least thirty (30) days prior written notice to the Administrative Agent and the
Lenders, and the approval of the Administrative Agent, in its reasonable
discretion), a Domestic Subsidiary that is a Wholly-Owned Subsidiary may become
a borrower under this Agreement, provided that (a) such Domestic Subsidiary
shall execute and deliver to the Administrative Agent any and all documentation
reasonably requested by the Administrative Agent that effects the joinder of
such Domestic Subsidiary as a borrower under this Agreement and any other
applicable Loan Document (including an amendment of this Agreement or an
amendment and restatement of this Agreement), and (b) the Borrower and such
Domestic Subsidiary shall have provided to the Administrative Agent such
corporate governance and authorization documents and an opinion of counsel and
any other documents and items as may be deemed necessary or advisable by the
Administrative Agent; all of the foregoing to be in form and substance
reasonably satisfactory to the Administrative Agent. The Lenders hereby
authorize the Administrative Agent to enter into and execute any joinder
agreement and any other Loan Documents (including an amendment and restatement
of this Agreement) as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent, to effect the provisions of this Section 2.13.


ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES


Section 3.1. Requirements of Law.


(a)    If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:


(A)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes which are governed by Section 3.2 hereof and except for
Excluded Taxes);


(B)    shall impose, modify or hold applicable any reserve, special deposit,
insurance charge, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or



43

--------------------------------------------------------------------------------



(C)    shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor (which shall include the
method for calculating such amount and reasonable detail with respect to the
calculation), the Borrower shall promptly pay or cause to be paid to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.4(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 together with a reasonably detailed calculation and description of
such amounts contemplated by this Section 3.1, submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be rebuttably
presumptive evidence as to such additional amounts. In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its reasonable credit judgment) shall deem applicable. The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


(e)    Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within one year after
the occurrence of the event giving rise to such entitlement or, if later, such
Lender having knowledge of such event.

44

--------------------------------------------------------------------------------





Section 3.2. Taxes.


(a)    All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Documents.


(b)    Whenever any Taxes or Other Taxes are required to be withheld and paid by
a Credit Party, such Credit Party shall timely withhold and pay such taxes to
the relevant Governmental Authorities. As promptly as possible thereafter, such
Credit Party shall send to the Administrative Agent for its own account or for
the account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrower shall indemnify the Administrative
Agent and the appropriate Lenders within five Business Days after request for
payment is made for any incremental Taxes or Other Taxes paid or payable by the
Administrative Agent or such Lender as a result of any such failure.


(c)    If any Lender shall be so indemnified by a Credit Party, such Lender
shall use reasonable efforts to obtain the benefits of any refund, deduction or
credit for any taxes or other amounts with respect to the amount paid by such
Credit Party and shall reimburse such Credit Party to the extent, but only to
the extent, that such Lender shall receive a refund with respect to the amount
paid by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender. If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income taxes shall not have been
reduced by a credit or deduction for the full amount reimbursed to such Credit
Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.


(d)    Each Lender that is not (i) a citizen or resident of the United States,
(ii) a corporation, partnership or other entity created or organized in or under
the laws of the United States (or any jurisdiction thereof), or (iii) an estate
or trust that is subject to federal income taxation regardless of the source of
its income (any such Person, a “Non-U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent two copies of either U.S. Internal Revenue Service
Form W‑8BEN-E, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments

45

--------------------------------------------------------------------------------



of “portfolio interest”, a statement with respect to such interest and two
copies of a Form W-8BEN-E, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by Credit Parties under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document. In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that such Lender is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this subsection (d), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this subsection (d)
that such Non-U.S. Lender is not legally able to deliver.


(e)    Any Lender that is not a Non-U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax.


(f)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that (i) such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender, and (ii) to the extent that such Lender fails to comply with the
requirements of this subsection (f), such Lender shall not be entitled to
additional compensation otherwise payable under this Section 3.2 if such
additional compensation would not have been required had such Lender so
complied.


(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.


    

46

--------------------------------------------------------------------------------



(h)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.


(i)    The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
hereunder.


Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any properly documented loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) requesting the same in accordance with the provisions of
this Agreement, (b) default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of a Eurodollar Loan on a day that is not the last day of an Interest Period
applicable thereto, (d) the making of a prepayment of a Swing Loan on a day that
is not the Swing Loan Maturity Date applicable thereto, or (e) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) or the applicable Swing Loan Maturity
Date in each case at the applicable rate of interest for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the appropriate London interbank
market, along with any administration fee charged by such Lender. A certificate
as to any amounts payable pursuant to this Section 3.3 submitted to the Borrower
(with a copy to the Administrative Agent) by any Lender, together with a
reasonably detailed calculation and description of such amounts shall be
rebuttably presumptive evidence as to such amounts. The obligations of the
Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


    

47

--------------------------------------------------------------------------------



Section 3.4. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such Eurodollar Loan shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such Eurodollar
Loan or, failing that, will be deemed to have converted such request into a
request for a borrowing of a Base Rate Loan in the amount specified therein.


Section 3.5. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section 3.5 shall affect or postpone any
of the obligations of the Borrower or the rights of any Lender pursuant to
Section 3.1 or 3.2(a) hereof.


Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.4 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.5 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender (and any such purchase shall be considered a prepayment of such
Loans for purposes of Section 3.3 hereof), (e)

48

--------------------------------------------------------------------------------



the Borrower shall be liable to such replaced Lender under Section 3.3 hereof if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (f) the replacement
Lender, if not already a Lender, shall be satisfactory to the Administrative
Agent, (g) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.10 hereof (provided that the
Borrower (or the succeeding Lender, if such Lender is willing) shall be
obligated to pay the assignment fee referred to therein), and (h) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be; provided that a Lender shall not be required to make any
such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to replace such Lender cease
to apply.


Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.






ARTICLE IV. CONDITIONS PRECEDENT


Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;


(b)    the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and


(d)    each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.


Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower, to the best of the Borrower’s
knowledge, as of the date of such request as to the satisfaction of the
conditions precedent specified in subsections (c) and (d) above.


    

49

--------------------------------------------------------------------------------



Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:


(a)    Notes as Requested. The Borrower shall have executed and delivered to (i)
each Revolving Lender requesting a Revolving Credit Note such Revolving Lender’s
Revolving Credit Note, (ii) each Term Lender requesting a Term Note such Term
Lender’s Term Note, and (iii) the Swing Line Lender the Swing Line Note, if
requested by the Swing Line Lender.


(b)    Guaranties of Payment. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent and the Lenders.


(c)    Officer’s Certificate, Resolutions, Organizational Documents. The
Borrower shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of (i)
the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution, delivery
and performance of the Loan Documents and the execution and performance of other
Related Writings to which such Credit Party is a party, and the consummation of
the transactions contemplated thereby, and (ii) the Organizational Documents of
such Credit Party.


(d)    Lien Searches. With respect to each Credit Party, the Borrower shall have
caused to be delivered to the Administrative Agent (i) the results of Uniform
Commercial Code lien searches, satisfactory to the Administrative Agent, and
(ii) the results of federal and state tax lien and judicial lien searches,
satisfactory to the Administrative Agent.


(e)    Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed (or the
foreign equivalent).


(f)    Legal Opinion. The Borrower shall have delivered to the Administrative
Agent opinions of counsel for each Credit Party, in form and substance
satisfactory to the Administrative Agent and the Lenders.


(g)    Borrower Investment Policy. The Borrower shall have delivered to the
Administrative Agent a copy of the Borrower Investment Policy as in effect on
the Closing Date.


(h)    Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrower shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein to be paid

50

--------------------------------------------------------------------------------



on or prior to the Closing Date, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all reasonable and properly documented legal fees and expenses of the
Administrative Agent in connection with the preparation and negotiation of the
Loan Documents.


(i)    Long Term Debt Instruments. The Borrower shall have provided to the
Administrative Agent copies of all long term debt instruments, certified by a
Financial Officer as complete, of the Companies.


(j)    Existing Credit Agreement. The Borrower shall have terminated (a) the
Credit Agreement among the Borrower, the lenders party thereto, and KeyBank
National Association, as the administrative agent, dated as of May 15, 2012, as
amended, and (b) the Credit Agreement among the Borrower, the lenders party
thereto, and KeyBank National Association, as the administrative agent, dated as
of April 25, 2014, as amended. The termination of each of the foregoing shall be
deemed to have occurred upon payment in full of all of the Indebtedness
outstanding thereunder and termination of the commitments established therein.


(k)    No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies since December 31, 2014.


(l)    Miscellaneous. The Borrower shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent and the
Lenders.






ARTICLE V. COVENANTS


Section 5.1. Insurance. Each Company shall (a) maintain insurance to such extent
and against such hazards and liabilities as is commonly maintained by Persons
similarly situated; and (b) within ten days of any Lender’s written request
(given no more than annually, unless an Event of Default shall exist), furnish
to such Lender such information about such Company’s insurance as that Lender
may from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to such Lender and certified by a Financial Officer
of such Company.


Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206‑207) or any comparable provisions; and (c) all of its other
obligations calling for the payment of money (except only those so long as and
to

51

--------------------------------------------------------------------------------



the extent that nonpayment would not cause a Material Adverse Effect) before
such payment becomes overdue.


Section 5.3. Financial Statements and Information.


(a)    Quarterly Financials. The Borrower shall deliver to the Administrative
Agent and the Lenders, within fifty (50) days after the end of each of the first
three quarterly periods of each fiscal year of the Borrower, balance sheets of
the Companies as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, all prepared on a Consolidated basis, in form and detail satisfactory
to the Administrative Agent and the Lenders and certified by a Financial Officer
of the Borrower; provided that delivery pursuant to subsection (d) below of
copies of the Form 10-Q quarterly report of the Companies for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
subsection (a).


(b)    Annual Audit Report. The Borrower shall deliver to the Administrative
Agent and the Lenders, within one hundred (100) days after the end of each
fiscal year of the Borrower, an annual audit report of the Companies for that
year prepared on a Consolidated basis, in form and detail satisfactory to the
Administrative Agent and the Lenders and certified by an unqualified opinion of
an independent public accountant satisfactory to the Administrative Agent, which
report shall include balance sheets and statements of income (loss),
stockholders’ equity and cash-flow for that period; provided that delivery
pursuant to subsection (d) below of copies of the Form 10-K annual report of the
Companies for such period filed with the SEC shall be deemed to satisfy the
requirements of this subsection (b).


(c)    Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.


(d)    Public Financial Information. The Borrower shall furnish to the
Administrative Agent and the Lenders, as soon as available, (i) copies of Form
10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current reports,
(ii) notice of (and, upon the request of the Administrative Agent, copies of)
any other filings made by the Borrower with the SEC, and (iii) notice of (and,
upon the request of the Administrative Agent, copies of) any other information
that is provided by the Borrower to its shareholders generally, provided that if
any such materials are available electronically as a filing with the SEC, the
Borrower shall give the Administrative Agent prompt notice of such filing and
the giving of such notice shall satisfy the Borrower’s obligation to provide the
Administrative Agent and the Lenders copies of such publicly filed materials.


(e)    Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to the
Administrative Agent or such Lender and certified by a Financial Officer of the
Company or Companies in question



52

--------------------------------------------------------------------------------



Section 5.4. Financial Records. The Companies shall at all times maintain true
and complete, in all material respects, records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and upon notice to such Company)
permit the Administrative Agent or any Lender, or any representative thereof, to
examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof.


Section 5.5. Franchises; Change in Business.


(a)    Each Company shall preserve and maintain at all times its existence, and
its material rights and franchises necessary for its business, except for (i) a
liquidation, dissolution, wind up or other termination of existence in
connection with any of the events permitted pursuant to Section 5.12 hereof; and
(ii) a liquidation, dissolution or wind up of (A) a Dormant Subsidiary, (B) a
Subsidiary that is a holding company, provided that, if such Subsidiary is a
Credit Party, the assets held by such Subsidiary are transferred to one or more
Credit Parties, and (C) any Special Purpose Subsidiary.


(b)    No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date, together with businesses reasonably similar or
related thereto.


Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. The Borrower shall furnish to the Administrative Agent and the
Lenders (a) as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that any material Reportable Event with
respect to any ERISA Plan has occurred, a statement of a Financial Officer of
such Company, setting forth details as to such Reportable Event and the action
that such Company proposes to take with respect thereto, together with a copy of
the notice of such Reportable Event given to the PBGC if a copy of such notice
is available to such Company, and (b) promptly after receipt thereof, a copy of
any material notice such Company, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by such Company; provided that this latter clause shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service or to letters or notices (such as a favorable Determination
Letter) with respect to an ERISA Plan, which do not threaten a material
liability of the Companies. The Borrower shall promptly notify the
Administrative Agent of any material taxes assessed, proposed to be assessed or
that the Borrower has reason to believe may be assessed against a Company by the
Internal Revenue Service with respect to any ERISA Plan. As used in this Section
5.6 and in Section 6.10 hereof, “material” means the measure of a matter of
significance that shall be determined as being an amount equal to five percent
(5%) of Consolidated Net Worth. As soon as practicable, and in any event within
twenty (20) days, after any Company shall become aware that a material ERISA
Event shall have occurred, such Company shall provide the Administrative Agent
with notice of such ERISA Event with a certificate by a Financial Officer of
such Company setting forth the details of the event and the action such Company
or another Controlled Group

53

--------------------------------------------------------------------------------



member proposes to take with respect thereto. The Borrower shall, at the request
of the Administrative Agent or any Lender, deliver or cause to be delivered to
the Administrative Agent or such Lender, as the case may be, true and correct
copies of any documents relating to the ERISA Plan of any Company.


Section 5.7. Financial Covenants.


(a)    Leverage Ratio. The Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed 3.25 to 1.00 (or 3.50 to 1.00 during any Leverage Ratio
Step-Up Period).


(b)    Interest Coverage Ratio. The Borrower shall not suffer or permit at any
time the Interest Coverage Ratio to be less than 3.00 to 1.00.


Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)    the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;


(b)    the aggregate cash amount paid by the lenders in connection with the
financing of receivables (net of collections with respect thereto) pursuant to
asset securitizations up to the maximum aggregate amount, for all Companies, of
Fifty Million Dollars ($50,000,000) at any time outstanding;


(c)    secured Indebtedness (including Capitalized Lease Obligations) so long as
the aggregate amount of all such Indebtedness (exclusive of asset
securitizations) outstanding at any time for all Companies does not exceed an
amount equal to fifteen percent (15%) of Consolidated Total Assets, based upon
the financial statements of the Borrower for the most recently completed fiscal
quarter; and


(d)    unsecured Indebtedness.


Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:


(a)    (i) Liens for taxes, assessments or governmental charges or levies on
such Company’s property or assets if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being actively
contested in good faith by appropriate and timely proceedings and for which
adequate reserves shall have been established in accordance with GAAP, and (ii)
Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions, or
social security, retirement benefits or similar legislation;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not

54

--------------------------------------------------------------------------------



in the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;


(c)    Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Borrower or a Guarantor of Payment;


(d)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;


(e)    Liens relating to ledger balances, consignments and other similar
arrangements;


(f)    asset securitizations permitted pursuant to Section 5.8(b) hereof and
Liens on the assets that are the subject of such asset securitizations;


(g)    any other Liens (including all Liens existing on the Closing Date as set
forth in Schedule 5.9 hereto), so long as the aggregate amount of Indebtedness
secured by all such Liens (exclusive of asset securitizations) does not exceed
for all Companies at any time an aggregate amount equal to fifteen percent (15%)
of Consolidated Total Assets, based upon the financial statements of the
Borrower for the most recently completed fiscal quarter; or


(h)    any financing statement filed on a Company to evidence the sale of
accounts receivable of such Company pursuant to Section 5.12(i) hereof.


Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.


Section 5.11. Investments, Loans and Guaranties. No Company shall, without the
prior written consent of the Administrative Agent and the Required Lenders, (a)
create, acquire or hold any Subsidiary, (b) make or hold any investment in any
stocks, bonds or securities of any kind, (c) be or become a party to any joint
venture or other partnership, (d) make or keep outstanding any advance or loan
to any Person, or (e) be or become a Guarantor of any kind (other than a
Guarantor of Payment under the Loan Documents); provided that this Section 5.11
shall not apply to the following:


(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;


(ii)    any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of One Hundred Million Dollars ($100,000,000)) of the Federal Reserve
System;


(iii)    any investment in commercial paper or securities that at the time of
such investment is assigned a AAA rating (or its equivalent) in accordance with
the rating systems employed by either Moody’s or Standard & Poor’s;

55

--------------------------------------------------------------------------------





(iv)    the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of any new Subsidiary after the
Closing Date so long as such new Subsidiary shall have been created, acquired or
held in accordance with the terms and conditions of this Agreement;


(v)    loans to a Credit Party from a Company that are not prohibited under
Section 5.8 hereof;


(vi)    any guaranty by a Company of Indebtedness of another Company so long as
such Indebtedness is permitted pursuant to Section 5.8 hereof;


(vii)    any loans by a Company to, investments by a Company in, guaranties by a
Company of Indebtedness of, and Letters of Credit issued to or for the benefit
of, a Credit Party;


(viii)    any loans by a Company (that is not a Credit Party) to, investments by
a Company (that is not a Credit Party) in, and guaranties by a Company (that is
not a Credit Party) of Indebtedness of, another Company;


(ix)    the holding of any stock or equity interest that remains following the
sale or other disposition of a Company (or a majority interest therein)
permitted by Section 5.12 hereof;


(x)    any advance or loan to an employee, agent or similar Person of or
consultant to a Company as an advance on payroll payments, commissions, travel,
relocation expenses and other items in the ordinary course of business, so long
as all such advances and loans from all Companies aggregate not more than the
maximum principal sum of Five Million Dollars ($5,000,000) at any time
outstanding;


(xi)    the creation of a Subsidiary for the purpose of making an Acquisition
permitted by Section 5.13 hereof or the holding of any Subsidiary as a result of
an Acquisition made pursuant to Section 5.13 hereof, and investments therein, so
long as, in each case, such Acquisition is permitted under Section 5.13 hereof
and such Subsidiary becomes a Guarantor of Payment promptly following such
Acquisition if required by Section 5.19 hereof;


(xii)    any loan by a Company to, or guaranty by a Company of Indebtedness of,
or investment of a Company in the stock (or other debt or equity instruments)
of, a Person (other than a Company), so long as the aggregate amount of all such
loans, guaranties and investments of all Companies does not exceed, at any time,
an aggregate amount equal to twenty percent (20%) of Consolidated Net Worth,
based upon the financial statements of the Companies for the most recently
completed fiscal quarter; provided that, (A) at such time as an investment
results in an Acquisition and the acquired Person becomes a Guarantor of
Payment, the amount of such investment shall be excluded from the aforesaid
calculation, and (B) any such loan, guaranty or investment made at a time when
it was permitted under

56

--------------------------------------------------------------------------------



this subpart (xii) shall continue to be permitted regardless of subsequent
reductions in Consolidated Net Worth;


(xiii)    Permitted Foreign Subsidiary Loans, Guaranties and Investments;


(xiv)    the creation, acquisition or holding of any Domestic Subsidiary so long
as such Domestic Subsidiary, if required pursuant to Section 5.19 hereof,
becomes a Guarantor of Payment in accordance with Section 5.19 hereof, and,
subject to the restriction in subsection (xiii) above, the creation, acquisition
or holding of any Foreign Subsidiary;


(xv)    any investments may be made pursuant to the Borrower Investment Policy;


(xvi)    the creation, acquisition, holding and capitalization of Special
Purpose Subsidiaries in connection with the establishment and performance of
asset securitizations permitted under this Agreement, together with Indebtedness
of a Credit Party owing to a Special Purpose Subsidiary in connection therewith;


(xvii)    guaranties that constitute Indebtedness permitted under Section 5.8
hereof;


(xviii)    (A) overdue accounts receivable from customers converted into
promissory notes pursuant to customer workout arrangements entered into in the
ordinary course of business, and (B) investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business; or


(xix)    guaranties by a Company of operating leases (other than Capitalized
Lease Obligations) or of other obligations that do not constitute Indebtedness,
in each case entered into by a Subsidiary in the ordinary course of business.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.



57

--------------------------------------------------------------------------------



Section 5.12. Merger and Sale of Assets. No Company shall merge or consolidate
with any other Person, or sell, lease or transfer or otherwise dispose of all or
a substantial part of its assets to any Person, except that, if no Default or
Event of Default shall then exist or immediately thereafter shall begin to
exist:


(a)    a Domestic Subsidiary may merge or consolidate with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or (ii)
any one or more Guarantors of Payment (provided that a Guarantor of Payment
shall be the continuing or surviving Person);


(b)    a Domestic Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to (i) the Borrower or (ii) any Guarantor of Payment;


(c)    a Company (other than a Credit Party) may merge, consolidate or
amalgamate (as the case may be) with or sell, lease, transfer or otherwise
dispose of any of its assets to any other Company;


(d)    a Foreign Subsidiary may merge or amalgamate with a Credit Party provided
that a Credit Party, or if applicable, the Borrower, shall be the continuing or
surviving Person;


(e)    a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to a Credit Party;


(f)    any Company may sell, lease, transfer or otherwise dispose of any of its
assets to any Person (in addition to any such sale, lease, transfer or disposal
to the Borrower or a Guarantor of Payment) so long as the aggregate amount of
all such assets sold, leased, transferred or otherwise disposed of by all
Companies in any fiscal year of the Borrower does not exceed an amount equal to
ten percent (10%) of the rolling two-year average (as calculated on a quarterly
basis and divided by eight) of Consolidated Total Assets; provided that any
sale, transfer or disposition of fixed assets shall be excluded from such
calculation so long as the proceeds are reinvested in similar fixed assets
within one year from such sale, transfer or disposition (for clarification
purposes, the exclusion from the calculation shall not occur until the
reinvestment date);


(g)    Acquisitions may be effected in accordance with the provisions of Section
5.13 hereof;


(h)    any Company may enter into (or have existing on the Closing Date) asset
securitization financing programs to the extent permitted under Sections 5.8(b)
and 5.9(f) hereof; and


(i)    if requested by a customer of a Company, such Company shall be permitted
to participate in such customer’s supply financing program whereby such Company
may sell all of its accounts receivable from such customer to a third party
financial institution on terms comparable to other vendors participating in such
supply financing program, so long as there shall be no credit recourse to such
Company with respect to such accounts receivable after such sale.



58

--------------------------------------------------------------------------------



Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as:


(a)    in the case of an Acquisition that involves a merger, amalgamation or
other combination with the Borrower, the Borrower shall be the surviving entity;


(b)    in the case of an Acquisition that involves a merger, amalgamation or
other combination with a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;


(c)    the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition; and


(d)    no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist.


Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever:


(a)    a Default or Event of Default may occur hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete; or


(b)    the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, could
reasonably be expected to have a Material Adverse Effect.


Section 5.15. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any ownership interest or
performs any of its operations, in violation of any material provision of an
Environmental Law. As used in this Section 5.15, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise. The Borrower shall defend, indemnify and hold
the Administrative Agent and the Lenders harmless against all properly
documented costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any

59

--------------------------------------------------------------------------------



Company with any Environmental Law. Such indemnification shall survive any
termination of this Agreement.


Section 5.16. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party) on terms that shall be less favorable to such
Company than those that might be obtained at the time in a transaction with a
Person that is not an Affiliate; provided that the foregoing shall not prohibit
(a) the payment of customary and reasonable directors’ fees to directors who are
not employees of a Company or an Affiliate; (b) any transaction between a
Company (if a Credit Party) and an Affiliate (if a Credit Party or a Foreign
Subsidiary), and any transaction between Companies that are not Credit Parties,
in each case which the Borrower reasonably determines in good faith is
beneficial to the Companies as a whole and that is not entered into for the
purpose of hindering the exercise by the Administrative Agent or the Lenders of
their rights or remedies under this Agreement; (c) any employment agreement,
employee benefit plan, stock option plan, officer, director, consultant or
employee indemnification agreement (and the payment of indemnities and fees
pursuant to such arrangements) or any similar arrangement entered into by a
Company in the ordinary course of business; (d) loans to employees or officers
to the extent permitted under this Agreement; (e) loans and investments in
Foreign Subsidiaries permitted under Section 5.11 hereof; or (f) any transaction
in respect of which the Borrower delivers to the Administrative Agent (for
delivery to the Lenders) a letter addressed to the Board of Directors of the
Borrower from an account, appraisal or investment banking firm, in each case of
nationally recognized standing that is (i) in the good faith determination of
the Borrower qualified to render such letter, and (ii) reasonably satisfactory
to the Administrative Agent, which letter states that such transaction is on
terms that are no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate.


Section 5.17. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
and Letters of Credit shall be for working capital and other general corporate
purposes (including, without limitation, share repurchases) of the Companies and
for the refinancing of existing Indebtedness and for Acquisitions permitted
hereunder. The Borrower will not, directly or indirectly, use the proceeds of
the Loans and Letters of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, to fund
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, if doing so would constitute a violation of such Sanctions.


Section 5.18. Corporate Names. The Borrower shall not change its corporate name
and no Credit Party shall change its state or jurisdiction of organization,
unless, in each case, the Borrower shall have provided the Administrative Agent
and the Lenders with prompt written notice thereof.



60

--------------------------------------------------------------------------------



Section 5.19. Subsidiary Guaranties. Each Subsidiary (that is not a Dormant
Subsidiary, a Special Purpose Subsidiary, a CFC or a Subsidiary that is held
directly or indirectly by a CFC) created, acquired or held subsequent to the
Closing Date, shall, within ten Business Days after such Subsidiary is created
or acquired, execute and deliver to the Administrative Agent, for the benefit of
the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all of
the Obligations, such agreement to be prepared by the Administrative Agent and
in form and substance acceptable to the Administrative Agent, along with any
such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
the Administrative Agent and the Required Lenders; provided that:


(a)    a Subsidiary shall not be required to execute such Guaranty of Payment so
long as (i) the total assets of such Subsidiary shall be less than Ten Million
Dollars ($10,000,000), and (ii) the aggregate of the total assets of all such
Subsidiaries with total asset values of less than Ten Million Dollars
($10,000,000) and which have not executed a Guaranty of Payment does not exceed
the aggregate amount of Twenty Million Dollars ($20,000,000). In the event that
the total assets of any Subsidiary that shall not be a Guarantor of Payment
shall be at any time equal to or greater than Ten Million Dollars ($10,000,000)
(or the foregoing Twenty Million Dollars ($20,000,000) shall be exceeded), the
Borrower shall provide the Administrative Agent and the Lenders with prompt
written notice of such asset value;


(b)    with respect to a Subsidiary required to execute a Guaranty of Payment
pursuant to this Section 5.19, if (i) the total assets of such Subsidiary shall
be less than Fifteen Million Dollars ($15,000,000), and (ii) the aggregate of
the total assets of all such Subsidiaries shall be less than Thirty Million
Dollars ($30,000,000), then such Subsidiary may delay the delivery to the
Administrative Agent of such Guaranty of Payment and ancillary documentation
until the first quarterly financial reporting date of the Borrower with respect
to the quarterly period in which such Subsidiary was created, acquired or
experienced an increase in amount of assets;


(c)    if any Subsidiary that has been classified as a Dormant Subsidiary, a
Special Purpose Subsidiary, a CFC or a Subsidiary that is held directly or
indirectly by a CFC, ceases to be a Dormant Subsidiary, a Special Purpose
Subsidiary, a CFC or a Subsidiary that is held directly or indirectly by a CFC,
the Borrower shall provide to the Administrative Agent prompt written notice
thereof, and shall provide, with respect to such Subsidiary, all of the
documents referenced in this Section 5.19;    
    
(d)    with respect to a Foreign Subsidiary that is not a CFC (or owned by a
CFC), if the Administrative Agent, in its reasonable discretion, after
consultation with the Borrower, determines that the cost of delivery of any such
Guaranty of Payment is illegal, impractical or cost-prohibitive, then the
Administrative Agent may agree to forego (until such time as the Administrative
Agent determines it is no longer illegal, impractical or cost-prohibitive in
light of the circumstances to do so) the delivery of such Guaranty of Payment;
and


(e)     notwithstanding anything in this Section 5.19 to the contrary, (i) any
Company that is a Guarantor of the obligations under any Material Indebtedness
Agreement of the Borrower, and (ii) subject to Section 5.19(a) and (b) hereof,
any Domestic Subsidiary that is the parent of a Foreign

61

--------------------------------------------------------------------------------



Subsidiary, shall also be required to execute a Guaranty of Payment pursuant to
this Section 5.19, unless otherwise agreed to in writing by the Administrative
Agent.


Section 5.20. Guaranties Under Senior Unsecured Indebtedness. No Company shall
be or become a primary obligor or Guarantor of any senior unsecured Indebtedness
incurred under a Material Indebtedness Agreement unless such Company is also a
Guarantor of Payment under this Agreement prior to or substantially concurrently
therewith.


Section 5.21. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution
or acknowledgment thereof, and (b) do, execute, acknowledge and deliver any and
all such further acts, deeds, certificates, assurances and other instruments as
the Administrative Agent, or the Required Lenders through the Administrative
Agent, may reasonably require from time to time in order to carry out more
effectively the purposes of the Loan Documents.


ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification.


(a)    Each Company is duly organized, validly existing, and in good standing
(or comparable concept in the applicable jurisdiction) under the laws of its
state or jurisdiction of incorporation or organization, and is duly qualified
and authorized to do business and is in good standing (or comparable concept in
the applicable jurisdiction) as a foreign entity in each jurisdiction where the
character of its property or its business activities makes such qualification
necessary, except where the failure to so qualify could not reasonably be
expected to cause or result in a Material Adverse Effect.


(b)    As of the Closing Date, Schedule 6.1 hereto sets forth (i) each Company,
(ii) each Company’s state or jurisdiction of organization, and (iii) each Person
that owns the stock or other equity interest of each Company (other than the
Borrower).


Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law). The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.

62

--------------------------------------------------------------------------------





Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from any
Governmental Authority necessary for the conduct of its business and is in
compliance in all material respects with all applicable laws relating thereto;


(b)    is in compliance in all material respects with all federal, state, local,
or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices, except where the failure to
be in compliance could not reasonably be expected to have or results in a
Material Adverse Effect;


(c)    is not in material violation of or in default under any agreement to
which it is a party or by which its assets are subject or bound, except with
respect to any violation or default that could not reasonably be expected to
have or result in a Material Adverse Effect;


(d)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions;


(e)    is in material compliance with all applicable Bank Secrecy Act and
anti-money laundering laws and regulations;


(f)    is in compliance with Anti-Corruption Laws, and maintains policies and
procedures designed to promote and achieve compliance with such laws; and


(g)    is in compliance, in all material respects, with the Patriot Act.


Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal that
could reasonably be expected to have a Material Adverse Effect, (b) no orders,
writs, injunctions, judgments, or decrees of any court or Governmental Authority
to which any Company is a party or by which the property or assets of any
Company are bound that could reasonably be expected to have a Material Adverse
Effect, and (c) no grievances, disputes, or controversies outstanding with any
union or other organization of the employees of any Company, or threats of work
stoppage, strike, or pending demands for collective bargaining that could
reasonably be expected to have a Material Adverse Effect.



63

--------------------------------------------------------------------------------



Section 6.5. Title to Assets. Each Credit Party has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof.


Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
financing statement or similar notice of Lien outstanding covering any personal
property of any Company; (b) there is and will be no mortgage or charge
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.


Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein or where the failure to do
so could not reasonably be expected to cause or result in a Material Adverse
Effect. The provision for taxes on the books of each Company is adequate, in all
material respects, for all years not closed by applicable statutes and for the
current fiscal year.


Section 6.8. Environmental Laws. Each Company is in compliance, in all material
respects, with all Environmental Laws, including, without limitation, all
Environmental Laws in all jurisdictions in which any Company owns or operates,
or has owned or operated, a facility or site, arranges or has arranged for
disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise. No
litigation or proceeding arising under, relating to or in connection with any
Environmental Law or Environmental Permit is pending or, to the best knowledge
of each Company, threatened, against any Company, any real property in which any
Company holds or has held an interest or any past or present operation of any
Company that could reasonably be expected to have a Material Adverse Effect. No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law that could reasonably be
expected to have a Material Adverse Effect. As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.


Section 6.9. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and there exists no present condition or state of facts or
circumstances that could reasonably be expected to have a Material Adverse
Effect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.

64

--------------------------------------------------------------------------------





Section 6.10. Employee Benefits Plans. Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(b) the ERISA Plan and any associated trust have been amended to comply in all
material respects with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (c) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (d) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (e) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972. With respect to any Pension Plan (other
than with respect to the Detroit Ball Bearing Company Union Employees’
Retirement Plan), the “accumulated benefit obligation” of Controlled Group
members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets.


Section 6.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.


Section 6.12. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

65

--------------------------------------------------------------------------------





Section 6.13. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended June 30, 2015 and the
unaudited Consolidated financial statements of the Borrower for the fiscal
quarter ended September 30, 2015 furnished to the Administrative Agent and the
Lenders, are true and complete, have been prepared in accordance with GAAP, and
fairly present in all material respects the financial condition of the Companies
as of the dates of such financial statements and the results of their operations
for the periods then ending.


Section 6.14. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.


Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; or (c) collective bargaining agreement;
that, as to subsections (a) through (c) above, if violated, breached, or
terminated for any reason, would have or would be reasonably expected to have a
Material Adverse Effect.


Section 6.16. Intellectual Property. Each Company owns, possesses, or has the
right to use, all of the patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing, necessary for the conduct of its business without any
known material conflict with the rights of others.


Section 6.17. Insurance. The Companies maintain with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.


Section 6.18. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.


Section 6.19. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.







66

--------------------------------------------------------------------------------



ARTICLE VII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 7.1. Payments. If (a) the interest on any Loan, any facility or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or (b)
the principal of any Loan or any reimbursement obligation under any Letter of
Credit that has been drawn shall not be paid in full when due and payable.


Section 7.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12 or 5.13 hereof.


Section 7.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within thirty (30) days after
the giving of written notice thereof to the Borrower by the Administrative Agent
or any Lender that the specified Default is to be remedied.


Section 7.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.


Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement or
upon any other obligation for payment of Indebtedness in excess of the
aggregate, for all such obligations of all such Companies, of Twenty Million
Dollars ($20,000,000), beyond any period of grace provided with respect thereto
or in the performance or observance of any other agreement, term or condition
contained in any Material Indebtedness Agreement, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.


Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could reasonably be expected to have a Material
Adverse Effect, or (b) results in a Lien on any of the assets of any Company, to
the extent that the aggregate of all such Liens for all Companies exceeds One
Million Dollars ($1,000,000).


Section 7.7. Change in Control. If any Change in Control shall occur.


Section 7.8. Money Judgment. A final judgment or order for the payment of money
shall be rendered against any Company by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that such occurrence

67

--------------------------------------------------------------------------------



shall constitute an Event of Default only if the aggregate of all such
judgments, for all such Companies, shall exceed Twenty Million Dollars
($20,000,000) (less any amount that will be covered by the proceeds of insurance
and is not subject to dispute by the insurance provider).


Section 7.9. Validity of Loan Documents. If (a) any material provision, in the
reasonable opinion of the Administrative Agent, of any Loan Document shall at
any time for any reason cease to be valid, binding and enforceable against any
Credit Party; (b) the validity, binding effect or enforceability of any Loan
Document against any Credit Party shall be contested by any Credit Party; (c)
any Credit Party shall deny that it has any or further liability or obligation
under any Loan Document; or (d) any Loan Document shall be terminated,
invalidated or set aside, or be declared ineffective or inoperative or in any
way cease to give or provide to the Administrative Agent and the Lenders any
material benefits purported to be created thereby.


Section 7.10. Solvency. If any Company (other than a Foreign Subsidiary with
aggregate assets of less than Two Million Dollars ($2,000,000), a Special
Purpose Subsidiary or a Dormant Subsidiary) shall (a) except as permitted
pursuant to Section 5.5 or 5.12 hereof, discontinue business; (b) generally not
pay its debts as such debts become due; (c) make a general assignment for the
benefit of creditors; (d) apply for or consent to the appointment of an interim
receiver, a receiver, a receiver and manager, an administrator, a sequestrator,
a monitor, a custodian, a trustee, an interim trustee, a liquidator, an agent or
any other similar official of all or a substantial part of its assets or of such
Company; (e) be adjudicated a debtor or insolvent or have entered against it an
order for relief under the Bankruptcy Code, or under any other bankruptcy
insolvency, liquidation, winding-up, corporate or similar statute or law,
foreign, federal, state or provincial, in any applicable jurisdiction, now or
hereafter existing, as any of the foregoing may be amended from time to time, or
other applicable statute for jurisdictions outside of the United States, as the
case may be; (f) file a voluntary petition under the Bankruptcy Code or seek
relief under any bankruptcy or insolvency or analogous law in any jurisdiction
outside of the United States, or file a proposal or notice of intention to file
such petition; (g) have an involuntary proceeding under the Bankruptcy Code
filed against it and the same shall continue undismissed for a period of sixty
(60) days from commencement of such proceeding or case; (h) file a petition, an
answer, an application or a proposal seeking reorganization or an arrangement
with creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors; (i) suffer or
permit to continue unstayed and in effect for thirty (30) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an administrator,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, or of such Company; or (j) take, or omit to take, any action in
order thereby to effect any of the foregoing.









68

--------------------------------------------------------------------------------



ARTICLE VIII. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 8.1. Optional Defaults. If any Event of Default referred to in Section
7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8 or 7.9 hereof shall occur, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the written request of the Required Lenders, give written notice to the
Borrower to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loans, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.


Section 8.2. Automatic Defaults. If any Event of Default referred to in Section
7.10 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lender be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by the Borrower.


Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any other Credit Party to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit. The
Administrative Agent and the Revolving Lenders are hereby authorized, at their
option, to deduct any and all such amounts from any deposit balances then owing
by any Revolving Lender (or any affiliate of such Revolving Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of the Borrower and any other Credit Party to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit.


Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.10 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof,

69

--------------------------------------------------------------------------------



each Lender shall have the right at any time to set off against, and to
appropriate and apply toward the payment of, any and all of the Obligations then
owing by the Borrower to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
8.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower, all without notice to or demand upon the Borrower or any other
Person, all such notices and demands being hereby expressly waived by the
Borrower.


Section 8.5. Equalization Provisions.


(a)    Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to the Administrative Agent’s giving of notice to participate and amounts
under Article III hereof), such Revolving Lender, upon written request of the
Administrative Agent, shall purchase from the other Revolving Lenders, for cash
and at par, such additional participation in the Applicable Debt as shall be
necessary to nullify the Advantage. Each Term Lender agrees with the other Term
Lenders that, if it at any time shall obtain any Advantage over the other Term
Lenders, or any thereof, in respect of the Applicable Debt (except as to amounts
under Article III hereof), such Term Lender shall purchase from the other Term
Lenders, for cash and at par, such additional participation in the Applicable
Debt as shall be necessary to nullify the Advantage.


(b)    Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, the Administrative Agent shall, as of
the date that the Equalization Event occurs:


(i)    add the Revolving Credit Exposure and the Term Loan Exposure to determine
the equalization maximum amount (the “Equalization Maximum Amount”); and


(ii)    determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.


After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage. Such determination shall be conclusive absent manifest
error.



70

--------------------------------------------------------------------------------



(c)    Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) above shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.


(d)    Application and Sharing of Set-Off Amounts. Each Lender further agrees
with the other Lenders that, if it at any time shall receive any payment for or
on behalf of the Borrower (or through any Guarantor of Payment) on any
Indebtedness owing by the Borrower to that Lender pursuant to this Agreement
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other Indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise), it shall apply
such payment first to any and all Obligations owing by the Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 8.5 or any
other section of this Agreement). Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 8.5 may exercise all of its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.


Section 8.6. Other Remedies. The remedies in this Article VIII are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
The Administrative Agent shall exercise the rights under this Article VIII and
all other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.


Section 8.7. Application of Proceeds.


(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows; provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 10.5 and
10.6 hereof.


(i)    with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders;


(ii)    with respect to payments received in connection with the Term Loan
Commitment, to the Term Lenders; and


(iii)    with respect to payments received in connection with an Additional Term
Loan Facility, to the applicable Lenders.



71

--------------------------------------------------------------------------------





(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:


(i)    first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 10.5 and
10.6 hereof;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, and (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure;


(iii)    third, for payment of principal outstanding on the Loans and the Letter
of Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Overall Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii); and


(iv)    finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.






ARTICLE IX. THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company,

72

--------------------------------------------------------------------------------



or (c) be liable to any of the Companies for consequential damages resulting
from any breach of contract, tort or other wrong in connection with the
negotiation, documentation, administration or collection of the Loans or Letters
of Credit or any of the Loan Documents. Notwithstanding any provision to the
contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.


Section 9.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.


Section 9.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.


Section 9.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.


Section 9.5. Administrative Agent and Affiliates. KeyBank and its affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities



73

--------------------------------------------------------------------------------



Section 9.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.


Section 9.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 9.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.


Section 9.8. Release of Guarantor of Payment. In the event of a transfer of
assets permitted by Section 5.12 hereof (or otherwise permitted pursuant to this
Agreement) where the proceeds of such transfer are applied in accordance with
the terms of this Agreement to the extent required to be so applied, or in the
event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to release a Guarantor of
Payment in connection with such permitted transfer or event.


Section 9.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys‑in‑fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney‑in‑fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.


    

74

--------------------------------------------------------------------------------



Section 9.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Overall Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final
judgment of a court of competent jurisdiction, or from any action taken or
omitted by the Administrative Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.10. The
undertaking in this Section 9.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.


Section 9.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article IX shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.


Section 9.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Issuing Lender and
the documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this

75

--------------------------------------------------------------------------------



Article IX, included the Issuing Lender with respect to such acts or omissions,
and (b) as additionally provided in this Agreement with respect to the Issuing
Lender.


Section 9.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans. The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article IX with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article IX, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.


Section 9.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent)
allowed in such judicial proceedings, and (ii) collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


Section 9.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti‑terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions

76

--------------------------------------------------------------------------------



hereunder: (a) any identity verification procedures, (b) any record keeping, (c)
any comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.


Section 9.16. Other Agents. The Administrative Agent shall have the continuing
right, in consultation with the Borrower, from time to time to designate one or
more Lenders (or its or their affiliates) as “syndication agent”,
“co-syndication agent”, “documentation agent”, “co-documentation agent”, “book
runner”, “lead arranger”, “joint lead arranger”, “arrangers” or other
designations for purposes hereof. Any such designation referenced in the
previous sentence or listed on the cover of this Agreement shall have no
substantive effect, and any such Lender and its affiliates so referenced or
listed shall have no additional powers, duties, responsibilities or liabilities
as a result thereof, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Swing Line Lender or the Issuing Lender
hereunder.






ARTICLE X. MISCELLANEOUS


Section 10.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.


Section 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.



77

--------------------------------------------------------------------------------



Section 10.3. Amendments, Waivers and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(and the Borrower if an amendment or modification) and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 10.3:


(i)    Consent of Affected Lenders Required. No amendment, modification, waiver
or consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or facility fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 10.3(b)) or the
stated rate of facility fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the order or manner of pro rata
application of any payments made by the Borrower to the Lenders hereunder,
without the consent of each Lender directly affected thereby, (E) without the
unanimous consent of the Lenders, change any percentage voting requirement,
voting rights, or the Required Lenders definition in this Agreement, (F) without
the unanimous consent of the Lenders, release the Borrower or any Guarantor of
Payment, except in connection with a transaction specifically permitted
hereunder, or (G) without the unanimous consent of the Lenders, amend this
Section 10.3 or Section 8.5 hereof.


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.


(iii)    Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, (B) to cure any ambiguity, defect or inconsistency, or (C) to the
extent necessary to integrate any increase in the Commitment or new Loans
pursuant to Section 2.10(b) hereof.



78

--------------------------------------------------------------------------------



(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non‑Consenting Lender”), then, so long as the Administrative Agent is not the
Non‑Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non‑Consenting Lender and the Borrower, require such Non‑Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 10.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Non‑Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).


(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Notice (and upon written request of a Lender, a copy) of any amendment
effectuated pursuant to Sections 2.10(c)(iii) or 10.3(b)(iii) hereof shall be
provided to the Lenders by the Administrative Agent. Each Lender or other holder
of a Note, or if there is no Note, the holder of the interest as reflected on
the books and records of the Administrative Agent (or interest in any Loan or
Letter of Credit) shall be bound by any amendment, waiver or consent obtained as
authorized by this Section 10.3, regardless of its failure to agree thereto.


Section 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day or otherwise the following Business Day) or two Business Days after
being deposited in the mails with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile or electronic communication,
in each case of facsimile or electronic communication with telephonic
confirmation of receipt, except that telephonic confirmation is not required
when notice is being provided under Section 5.3(d) hereof. All notices hereunder
shall not be effective until received. For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.


Section 10.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all reasonable and properly documented costs and expenses of the
Administrative Agent,

79

--------------------------------------------------------------------------------



including but not limited to (a) syndication, administration, travel and
out‑of‑pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out‑of‑pocket expenses of special
counsel for the Administrative Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. The Borrower also agrees to pay on demand all properly documented costs
and expenses of the Administrative Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any other Related Writing. In
addition, the Borrower shall pay any and all properly documented stamp,
transfer, documentary and other taxes, assessments, charges and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents, and the other instruments and documents to be delivered
hereunder, and agrees to hold the Administrative Agent and each Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or failure to pay such taxes or fees, other than those
liabilities resulting from the gross negligence or willful misconduct of the
Administrative Agent, or, with respect to amounts owing to a Lender, such
Lender, in each case as determined by a final judgment of a court of competent
jurisdiction. All obligations provided for in this Section 10.5 shall survive
any termination of this Agreement.


Section 10.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent, the Issuing Lender and the Lenders (and their
respective affiliates, officers, directors, attorneys, agents and employees)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against the Administrative Agent or any Lender in
connection with any investigative, administrative or judicial proceeding
(whether or not such Lender or the Administrative Agent shall be designated a
party thereto) or any other claim by any Person relating to or arising out of
any Loan Document or any actual or proposed use of proceeds of the Loans or any
of the Obligations, or any activities of any Company or its Affiliates; provided
that no Lender nor the Administrative Agent shall have the right to be
indemnified under this Section 10.6 for its own gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction. All obligations provided for in this Section 10.6 shall survive
any termination of this Agreement.


Section 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors,

80

--------------------------------------------------------------------------------



respectively, and neither the Administrative Agent nor any Lender shall have any
fiduciary obligation toward any Credit Party with respect to any such documents
or the transactions contemplated thereby.


Section 10.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.


Section 10.10. Lender Assignments.


(a)    Assignments of Commitments. Each Lender shall have the right at any time
or times to assign to an Eligible Transferee (other than to a Lender that shall
not be in compliance with this Agreement), without recourse, all or a percentage
of all of the following: (i) such Lender’s Commitment, (ii) all Loans made by
that Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any
Letter of Credit or Swing Loan, and any participation purchased pursuant to
Section 2.2(b) or (c) or Section 8.5 hereof.


(b)    Prior Consent. No assignment may be consummated pursuant to this Section
10.10 without the prior written consent of the Borrower and the Administrative
Agent (other than an assignment by any Lender to any affiliate of such Lender
which affiliate is an Eligible Transferee and either wholly-owned by a Lender or
is wholly-owned by a Person that wholly owns, either directly or indirectly,
such Lender, or to another Lender), which consent of the Borrower and the
Administrative Agent shall not be unreasonably withheld (a failure of the
Borrower to approve a distressed debt fund or vulture fund shall not be deemed
to be unreasonable so long as the Leverage Ratio for the most recently completed
four fiscal quarters of the Borrower shall be less than 3.00 to 1.00); provided
that (i) the consent of the Borrower shall not be required if, at the time of
the proposed assignment, any Default or Event of Default shall then exist, and
(ii) the Borrower shall be deemed to have granted its consent unless the
Borrower has expressly objected to such assignment within ten (10) days after
notice thereof. Anything herein to the contrary notwithstanding, any Lender may
at any time make a collateral assignment of all or any portion of its rights
under the Loan Documents to a Federal Reserve Bank, and no such assignment shall
release such assigning Lender from its obligations hereunder.


(c)    Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.


(d)    Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or

81

--------------------------------------------------------------------------------



the assignee shall remit to the Administrative Agent, for its own account, an
administrative fee of Three Thousand Five Hundred Dollars ($3,500).


(e)    Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.


(f)    Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service Form
W‑8ECI, Form W-8IMY, Form W‑8BEN, or Form W-8BEN-E, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, the Administrative Agent and the Borrower) to provide to the assignor
Lender (and, in the case of any assignee registered in the Register, to the
Administrative Agent and the Borrower) a new Form W‑8ECI, Form W-8IMY, Form
W‑8BEN, or Form W-8BEN-E, as applicable, upon the expiration or obsolescence of
any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.


(g)    Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee and the assignor, if applicable, an
appropriate Note or Notes. After delivery of the new Note or Notes, the
assignor’s Note or Notes, if any, being replaced shall be returned to the
Borrower marked “replaced”.


(h)    Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 10.10, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be released from its obligations hereunder to the extent that its interest
has been assigned, (iii) in the event that the assignor’s entire interest has
been assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.



82

--------------------------------------------------------------------------------



(i)    Administrative Agent to Maintain Register. The Administrative Agent shall
maintain at the address for notices referred to in Section 10.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.


Section 10.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:


(a)    any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;


(b)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;


(c)    the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;


(d)    such Participant shall be bound by the provisions of Section 8.5 hereof,
and the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and


(e)    no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:


(i)    increase the portion of the participation amount of any Participant over
the amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or


(ii)    reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.



83

--------------------------------------------------------------------------------



The Borrower agrees that any Lender that sells participations pursuant to this
Section 10.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.


Section 10.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 10.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans (any such payment of
principal shall be considered a prepayment of such Loans for purposes of Section
3.3 hereof), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (recognizing that any Affected Lender may have given up
its rights under this Agreement to receive payment of fees and other amounts
pursuant to Section 2.6(e) and (f) hereof), from such Eligible Transferee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).


Section 10.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.


Section 10.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 10.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of

84

--------------------------------------------------------------------------------



distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.


Section 10.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.


Section 10.17. Confidentiality. The Administrative Agent and each Lender shall
hold all Confidential Information in accordance with the customary procedures of
the Administrative Agent or such Lender for handling confidential information of
this nature, and in accordance with safe and sound banking practices.
Notwithstanding the foregoing, the Administrative Agent or any Lender may in any
event make disclosures of, and furnish copies of Confidential Information (a) to
another agent under this Agreement or another Lender; (b) when reasonably
required by any bona fide transferee or participant in connection with the
contemplated transfer of any Loans or Commitment or participation therein
(provided that each such prospective transferee or participant shall have an
agreement for the benefit of the Borrower with such prospective transferor
Lender or participant containing substantially similar provisions to those
contained in this Section 10.17); (c) to the parent corporation or other
affiliates of the Administrative Agent or such Lender, and to their respective
auditors and attorneys; and (d) as required or requested by any Governmental
Authority or representative thereof, or pursuant to legal process, provided,
that, unless specifically prohibited by applicable law or court order, the
Administrative Agent or such Lender, as applicable, shall notify the chief
financial officer of the Borrower of any request by any Governmental Authority
or representative thereof (other than any such request in connection with an
examination of the financial condition of the Administrative Agent or such
Lender by such Governmental Authority), and of any other request pursuant to
legal process, for disclosure of any such non-public information prior to
disclosure of such Confidential Information. In no event shall the
Administrative Agent or any Lender be obligated or required to return any
materials furnished by or on behalf of any Company. The Borrower hereby agrees
that the failure of the Administrative Agent or any Lender to comply with the
provisions of this Section 10.17 shall not relieve the Borrower of any of the
obligations to the Administrative Agent and the Lenders under this Agreement and
the other Loan Documents.


Section 10.18. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves

85

--------------------------------------------------------------------------------



were caused by (i) the Issuing Lender’s willful misconduct or gross negligence
(as determined by a final judgment of a court of competent jurisdiction) in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit, or (ii) the Issuing Lender’s willful failure to
make lawful payment under any Letter of Credit after the presentation to it of
documentation strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation.


Section 10.19. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Issuing Lender or any
other Person against the Administrative Agent, the Issuing Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each Lender, the Administrative Agent and the
Issuing Lender hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in their favor, and regardless of
whether any Lender, Issuing Lender or the Administrative Agent has been advised
of the likelihood of such loss of damage; provided that nothing in this Section
10.19 shall be construed to limit or negate the Borrower’s indemnification of
the Administrative Agent and the Lenders from claims by any Person pursuant to
Section 10.6 hereof.


Section 10.20. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.


Section 10.21. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.


    

86

--------------------------------------------------------------------------------



Section 10.22. Governing Law; Submission to Jurisdiction.


(a)    Governing Law. This Agreement, each of the Notes and any other Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of the
Borrower, the Administrative Agent, and the Lenders shall be governed by Ohio
law, without regard to principles of conflicts of laws.


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any other Related Writing (except as
otherwise set forth in any Loan Document executed by a Foreign Subsidiary), and
the Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such Ohio state or federal court.
The Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The
Borrower agrees that a final, non‑appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


[Remainder of page left intentionally blank]



87

--------------------------------------------------------------------------------



JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement at Cleveland, Ohio as of the date first set forth above.


Address:One Applied Plaza
              Cleveland, Ohio 44115
              Attention: Chief Financial Officer
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By:    /s/ Mark O. Eisele                                  
          Mark O. Eisele
Vice President - Chief Financial Officer & Treasurer






Signature Page to
Credit Agreement

--------------------------------------------------------------------------------





Address:127 Public Square
              Cleveland, Ohio 44114-1306
               Attention: Institutional Bank
KEYBANK NATIONAL ASSOCIATION
as the Administrative Agent, the Swing Line Lender, the Issuing Lender and as a
Lender


By:   /s/ Brian P. Fox                                       
Brian P. Fox
Vice President




Signature Page to
Credit Agreement

--------------------------------------------------------------------------------





Address: 1350 Euclid Avenue
U.S. BANK NATIONAL ASSOCIATION
                 Cleveland, OH 44115
 
                 CN-OH-RN11
By:     /s/ Christine C. Gencer                         
                 Attention: Commercial Banking
Name: Christine C. Gencer
 
Title: Vice President




Signature Page to
Credit Agreement

--------------------------------------------------------------------------------





Address: 1300 East Ninth Street
              Cleveland, Ohio 44114
               Attention: Joseph G. Moran


PNC BANK, NATIONAL ASSOCIATION


By:     /s/ Joseph G. Moran                              
Name: Joseph G. Moran
Title: Senior Vice President




Signature Page to
Credit Agreement

--------------------------------------------------------------------------------





Address: 10 South Dearborn L2
               Chicago, Illinois 60603
               Attention: Non Agented Servicing Team


JPMORGAN CHASE BANK, N.A.


By:      /s/ Erik Barragan                                  
Name: Erik Barragan
Title: Officer






Signature Page to
Credit Agreement

--------------------------------------------------------------------------------





Address: 200 West 2nd Street
BRANCH BANKING AND TRUST
                 Floor 16
COMPANY
                 Winston-Salem, NC 27101
 
                 Attention: Shana Pask
By:      /s/ Brett Miller                                         
 
Name: Brett Miller
 
Title: Senior Vice President




Signature Page to
Credit Agreement

--------------------------------------------------------------------------------





Address: 600 Superior Avenue
               Cleveland, Ohio 44114
               Attention: John Di Legge
FIFTH THIRD BANK


By:    /s/ John Di Legge                                 
John Di Legge
Managing Director




Signature Page to
Credit Agreement

--------------------------------------------------------------------------------





SCHEDULE 1


COMMITMENTS OF LENDERS




LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
TERM LOAN
COMMITMENT
PERCENTAGE
TERM LOAN
COMMITMENT
AMOUNT
MAXIMUM AMOUNT
KeyBank National Association
19.66666 64%
$49,166,666.00
19.66666 72%
$24,583,334.00
$73,750,000.00
U.S. Bank National Association
19.66666 68%
$49,166,667.00
19.66666 64%
$24,583,333.00
$73,750,000.00
PNC Bank, National Association
19.66666 68%
$49,166,667.00
19.66666 64%
$24,583,333.00
$73,750,000.00
JPMorgan Chase Bank, N.A.
19.66666 68%
$49,166,667.00
19.66666 64%
$24,583,333.00
$73,750,000.00
Branch Banking and Trust Company
13.33333 32%
$33,333,333.00
13.33333 36%
$16,666,667.00
$50,000,000.00
Fifth Third Bank
8.0000000%
$20,000,000.00
8.0000000%
$10,000,000.00
$30,000,000.00
Total Commitment Amount
100%
$250,000,000.00
100%
$125,000,000.00
$375,000,000.00






S-1

--------------------------------------------------------------------------------





SCHEDULE 2


GUARANTORS OF PAYMENT


Domestic Subsidiaries


Applied Industrial Technologies - CA LLC, a Delaware limited liability company
Applied Industrial Technologies - Capital Inc., a Delaware corporation
Applied Industrial Technologies -- PA LLC, a Pennsylvania limited liability
company
Applied Industrial Technologies - Dixie, Inc., a Tennessee corporation
Bearings Pan American, Inc., an Ohio corporation
ESI Acquisition Corporation d/b/a Engineered Sales, Inc., an Ohio corporation
Air Draulics Engineering Co., a Tennessee corporation
A&H Fluid Technologies, Inc., an Alabama corporation
Applied Fluid Power Holdings, LLC, an Ohio limited liability company
Bay Advanced Technologies, LLC, an Ohio limited liability company
Carolina Fluid Components, LLC, an Ohio limited liability company
DTS Fluid Power, LLC, an Ohio limited liability company
FluidTech, LLC, an Ohio limited liability company
HydroAir Hughes, LLC, an Ohio limited liability company
Power Systems, LLC, an Ohio limited liability company
Applied Maintenance Supplies & Solutions, LLC, an Ohio limited liability company
AIT International Inc., an Ohio corporation
Applied US, L.P., a Delaware limited partnership
Bearing Sales & Services Inc., a Washington corporation
Air-Hydraulic Systems, Inc., a Minnesota corporation
Applied Industrial Technologies - PACIFIC LLC, a Delaware limited liability
company
Spencer Fluid Power, Inc., an Ohio corporation
Knox Oil Field Supply, Inc., a Texas corporation
Reliance Industrial Products USA, Ltd., a Colorado corporation
Ira Pump & Supply Co., LLC, an Ohio limited liability company
Atlantic Fasteners Co., LLC, an Ohio limited liability company
S. G. Morris Co., LLC, an Ohio limited liability company


Foreign Subsidiaries


Applied Luxembourg, S.à.r.l., a limited liability company organized under the
laws of Luxembourg
Applied Nova Scotia Company, an unlimited liability company organized under the
laws of Nova Scotia, Canada
Applied Canada Holdings, ULC, an unlimited liability company organized under the
laws of Nova Scotia, Canada
Applied Northern Holdings, ULC, an unlimited liability company organized under
the laws of Nova Scotia, Canada



S-2

--------------------------------------------------------------------------------





SCHEDULE 2.2


EXISTING LETTERS OF CREDIT




Letter of Credit Number
Account Party
Beneficiary
Amount
Expiration
S300094000D
Applied Industrial Technologies, Inc.
Travelers Insurance Co.
$300,000
5/06/2016
S300095000D
Applied Industrial Technologies, Inc.
Hartford Insurance
$200,000
5/07/2016
S305267000D
Applied Industrial Technologies, Inc.
US Fidelity and Guaranty Co.
$1,650,000
5/08/2016
S322385000A
Applied Industrial Technologies, Inc.
West Pak
$1,507,170
9/20/2016




S-3

--------------------------------------------------------------------------------



SCHEDULE 5.9


LIENS


See attached.



1

--------------------------------------------------------------------------------



APPLIED INDUSTRIAL TECHNOLOGIES, INC. et al.
PERMITTED LIEN SCHEDULE
as of December 2015
DEBTOR
SECURED PARTY
JURISDICTION
FILE DATE
LAPSE DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Applied Industrial Technologies, Inc.
Somerset Leasing Corp. XVII
Delaware
Secretary of State
02.09.11
02.09.16
2011 0478712
specific leased equipment
Applied Industrial Technologies, Inc.
Somerset Leasing Corp. XVII
Delaware
Secretary of State
03.14.11
03.14.16
2011 0921331
specific leased equipment
Bearings Inc., as Lessee
Cleveland-Cuyahoga County Port Authority, as Lessor
Ohio
Secretary of State
04.04.96
03.01.16
AM62229
leased furniture, equipment and other personal property acquired from the
proceeds of the Project Bonds
04.04.96
04049607113
assignment
assignee:
Huntington National Bank, as Trustee and Assignee
The Huntington National Bank as Trustee
03.31.97
04019704801
amendment
amending name of debtor to: Applied Industrial Technologies, Inc.
Applied Industrial Technologies, Inc.
03.24.98
19980840080
amendment
amending collateral description and adding additional specific furniture




2

--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE DATE
LAPSE DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Applied Industrial Technologies, Inc.
Winthrop Resources Corporation
Ohio
Secretary of State
03.13.07
03.13.17
OH00112846805
specific leased assets and property of Winthrop Resources Corporation ,
including but not limited to hardware, equipment, furniture, fixtures,
intangibles, licenses and/or software
01.13.12
20120130384
continuation
Applied Industrial Technologies, Inc.
Winthrop Resources Corporation
Ohio
Secretary of State
07.09.07
07.09.17
OH00117082981
specific leased equipment
06.28.12
20121800074
continuation
Applied Industrial Technologies, Inc.
Somerset Leasing Corp. XVII
Ohio
Secretary of State
11.09.09
11.09.19
OH00138292496
specific leased equipment
09.26.11
20112700264
assignment
assignee:
Bank Financial F.S.B. (FA)
Bank Financial F.S.B. (FA)
10.16.14
20142890225
continuation
Applied Industrial Technologies, Inc.
Somerset Leasing Corp. XIV
Ohio
Secretary of State
01.20.11
01.20.16
OH00147690411
specific leased equipment
09.26.11
20112700263
assignment
assignee:
Bank Financial F.S.B.
Applied Industrial Technologies, Inc.
Somerset Leasing Corp. I
Ohio
Secretary of State
03.03.11
03.03.16
OH00148521233
specific leased equipment
Applied Industrial Technologies, Inc.
De Lage Landen Financial Services, Inc.
Ohio
Secretary of State
03.21.11
03.21.16
OH00148864906
specific leased equipment
Applied Industrial Technologies, Inc.
De Lage Landen Financial Services, Inc.
Ohio
Secretary of State
03.28.11
03.28.06
OH00149045810
specific leased equipment




3

--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE DATE
LAPSE DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Applied Industrial Technologies, Inc.
Somerset Capital Group, Ltd.
Ohio
Secretary of State
04.04.11
04.04.16
OH00149176978
specific leased equipment
Applied Industrial Technologies, Inc.
Somerset Capital Group, Ltd.
Ohio
Secretary of State
04.04.11
04.04.16
OH00149177091
specific leased equipment
Applied Industrial Technologies Incorporated
Somerset Capital Group, Ltd.
Ohio
Secretary of State
11.07.11
11.07.16
OH00153994786
specific leased equipment
11.08.11
20113130194
amendment
amending name of debtor to: Applied Industrial Technologies, Inc.
Applied Industrial Technologies, Inc.
Somerset Investment Services
Ohio
Secretary of State
11.07.11
11.07.16
OH00153998380
specific leased equipment
Applied Industrial Technologies, Inc.
Somerset Capital Group, Ltd.
Ohio
Secretary of State
02.16.12
02.16.17
OH00156229495
specific leased equipment
Applied Industrial Technologies, Inc.
Somerset Investment Services
Ohio
Secretary of State
03.20.12
03.20.17
OH00156930371
specific leased equipment
Applied Industrial Technologies, Inc.
Marlin Business Bank
Ohio
Secretary of State
09.05.12
09.05.17
OH00161036302
specific leased equipment
Applied Industrial Technologies, Inc.
Marlin Business Bank
Ohio
Secretary of State
11.01.12
11.01.17
OH00162392923
specific leased equipment
Applied Industrial Technologies, Inc.
John Crane Inc.
Ohio
Secretary of State
03.13.14
03.13.19
OH00174461257
all inventory used, sold or consumed , including but not limited to accounts,
chattel paper, instruments, general intangibles, proceeds, products
Applied Industrial Technologies, Inc.
De Lage Landen Financial Services, Inc.
Ohio
Secretary of State
04.15.14
04.15.19
OH00175397352
specific leased equipment




4

--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE DATE
LAPSE DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Applied Industrial Technologies, Inc.
Director of the Ohio Development Services Agency
Ohio
Secretary of State
05.01.14
05.01.19
OH00175867591
personal property, including but not limited to building materials, rents,
future leases, funds loaned, payment, insurance, book, proceeds
Applied Industrial Technologies, Inc.
Director of the Ohio Development Services Agency
Cuyahoga County
Ohio
05.01.14
05.01.19
201405019001
fixture
Applied Industrial Technologies, LLC
United States Steel Corporation
Pennsylvania
Secretary of State
02.28.14
02.28.19
2014030301865
all hydraulic and lubrication equipment
Applied Industrial Technologies, Inc.
Somerset Leasing Corp. XVII
Delaware
Secretary of State
02.09.11
02.09.16
2011 0478712
specific leased equipment
Applied Industrial Technologies, Inc.
Somerset Capital Group, Ltd.
Delaware
Secretary of State
03.14.11
03.14.16
2011 0921331
specific leased equipment
ESI Acquisition Corporation
d/b/a
Engineered Sales, Inc.
United States Steel Corporation
Ohio
Secretary of State
03.31.11
03.31.16
OH00149140105
owned equipment
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
02.05.14
02.05.19
OH00173710659
specific equipment
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
10.10.14
10.10.19
OH00180146227
specific equipment
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
10.10.14
10.10.19
OH00180147906
specific equipment
Power Systems, LLC
U.S. Bank Equipment Finance
Ohio
Secretary of State
10.27.14
10.27.19
OH00180509035
specific equipment
Reliance Industrial Products USA, Ltd.
U.S. Bank Equipment Finance
Colorado
Secretary of State
10.20.14
10.20.19
20142098141
specific equipment




5

--------------------------------------------------------------------------------



DEBTOR
SECURED PARTY
JURISDICTION
FILE DATE
LAPSE DATE
FILE NUMBER
DESCRIPTION OF COLLATERAL
Reliance Industrial Products USA, Ltd.
U.S. Bank Equipment Finance, a division of
U.S. Bank National Association
Colorado
Secretary of State
10.21.14
10.21.19
20142098211
specific equipment
Reliance Industrial Products USA, Ltd.
DE Lage Landen Financial Services, Inc.
Texas
Secretary of State
03.02.15
03.02.20
15-0006110064
specific leased equipment
S. G. Morris Co., LLC
United State Steel Corporation
Ohio
Secretary of State
06.07.06
06.07.16
OH00103035461
specific equipment owned by United States Steel Corporation
02.14.11
20110460303
continuation




6

--------------------------------------------------------------------------------



SCHEDULE 6.1


SUBSIDIARIES


SUBSIDIARY NAME
STATE OF INCORPORATION
OWNERSHIP
A&H Fluid Technologies, Inc. (f/k/a Air and Hydraulics Engineering,
Incorporated)
Alabama
100% Borrower
Air Draulics Engineering Co.
Tennessee
100% Borrower
Air-Hydraulic Systems, Inc.
Minnesota
100% Borrower
AIT Canada, ULC
Nova Scotia
100% Applied US, L.P.
AIT International Inc.
Ohio
100% Bearing Sales & Services Inc.
Applied Alberta Holdings ULC
Alberta
100% Bearing Sales & Services Inc.
Applied Alberta Inc.
Alberta
100% Bearing Sales & Services Inc.
Applied Australia Holdings Pty Ltd.
Victoria, Australia
100% Bearing Sales & Services Inc.
Applied Canada, ULC
Nova Scotia
100% Applied Industrial Technologies, LP
Applied Canada Holdings, ULC
Nova Scotia
100% Applied Nova Scotia Company
Applied Fluid Power Holdings, LLC
Ohio
100% Applied Northern Holdings, ULC
Applied Industrial Technologies - CA LLC
Delaware
100% Borrower
Applied Industrial Technologies - Capital Inc.
Delaware
100% Applied Industrial Technologies - CA LLC
Applied Industrial Technologies - Dixie, Inc.
Tennessee
100% Borrower
Applied Industrial Technologies, LP
Ontario
99.99% Applied US, L.P.


0.01% AIT Canada, ULC
Applied Industrial Technologies Limited
New Zealand
100% Applied Australia Holdings Pty Ltd.
Applied Industrial Technologies -- PA LLC
Pennsylvania
100% Borrower
Applied Industrial Technologies - PACIFIC LLC
Delaware
100% Applied Industrial Technologies - CA LLC
Applied Industrial Technologies Pty Ltd.
Australia
100% Applied Australia Holdings Pty Ltd.
Applied Luxembourg, S.à.r.l.
Luxembourg
100% Bearing Sales & Services Inc.




7

--------------------------------------------------------------------------------



Applied Maintenance Supplies & Solutions, LLC
Ohio
100% Borrower
Applied Maintenance Supplies & Solutions, Inc.
Canada
100% Applied Maintenance Supplies & Solutions, LLC
Applied Mexico, S.A. de C.V.
Mexico
98.6% Applied Mexico Holdings, S.A. de C.V.


0.8% Bearings Pan American, Inc.


0.6% Sergio Nevarez
Applied Mexico Holdings, S.A. de C.V.
Mexico
99.99% Bearing Sales & Services Inc.


0.01% Bearings Pan American, Inc.
Applied Northern Holdings, ULC
Nova Scotia
100% Applied US, L.P.
Applied Nova Scotia Company
Nova Scotia, Canada
100% Applied Luxembourg, S.à.r.l.
Applied US, L.P.
Delaware
99.99% Applied Nova Scotia Company


0.01% Applied Canada Holdings, ULC
Atlantic Fasteners Co., LLC
Ohio
100% Applied Maintenance Supplies & Resolutions, LLC
Bay Advanced Technologies, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Bay Advanced Technologies Singapore Pte. Ltd.
Singapore
100% Bay Advanced Technologies, LLC
BER International, Inc.
Barbados
100% Borrower
Bearings, Inc. [Dormant Subsidiary]
Tennessee
100% Borrower
Bearings & Oil Seals Specialists Inc.
Ontario
100% Applied Industrial Technologies, LP
Bearing Sales & Services Inc.
Washington
100% Applied Industrial Technologies - Dixie, Inc.
Bearings Pan American, Inc.
Ohio
100% Bearing Sales & Services Inc.
Carolina Fluid Components, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
DTS Fluid Power, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
ESI Acquisition Corporation (dba Engineered Sales, Inc.)
Ohio
100% Borrower
FluidTech, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
HydroAir Hughes, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
HyQuip, LLC [Excluded Subsidiary]
Ohio
100% Applied Fluid Power Holdings, LLC
IRA Pump & Supply Co., LLC
Ohio
100% Borrower
Knox Oil Field Supply, Inc.
Texas
100% Borrower
Power Systems, LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Rafael Benitez Carrillo, Inc.
Puerto Rico
100% Borrower
Reliance Industrial Products USA, LTD.
Colorado
100% Borrower




8

--------------------------------------------------------------------------------



S. G. Morris Co., LLC
Ohio
100% Applied Fluid Power Holdings, LLC
Solutions Industrielles ULC
Nova Scotia
100% Applied Industrial Technologies, LP
Spécialités Industrielles Harvey ULC
Nova Scotia
100% Applied Industrial Technologies, LP
Spencer Fluid Power, Inc.
Ohio
100% Borrower
Texas Oilpatch Services, LLC [Excluded Subsidiary]
Ohio
100% Borrower
VYCMEX Mexico, S.A. de C.V.
Mexico
99.9% Bearings Pan American, Inc.


0.1% Applied Mexico Holdings, S.A. de C.V.




9

--------------------------------------------------------------------------------



SCHEDULE 6.4


LITIGATION AND ADMINISTRATIVE PROCEEDINGS




None.



10

--------------------------------------------------------------------------------



SCHEDULE 6.10


EMPLOYEE BENEFIT PLANS




Applied Industrial Technologies, Inc. Retirement Plan (PN: 003)


Detroit Ball Bearing Company Union Employees' Retirement Plan (PN: 001)


Applied Industrial Technologies Life, AD&D & Disability Plan Plan 502


Applied Industrial Technologies Comprehensive Health Care Plan Plan 503





11

--------------------------------------------------------------------------------



SCHEDULE 6.15


MATERIAL AGREEMENTS


$270,000,000 Private Shelf Agreement, dated as of November 27, 1996, between
Applied Industrial Technologies, Inc. and Prudential Investment Management, Inc.
(as assignee of The Prudential Insurance Company of America), as amended through
October 23, 2015. Currently outstanding under this facility: (a) 3.19% Series C
Senior Notes due July 1, 2022 in the aggregate amount of $120,000,000 (July 1,
2014), and (b) 3.21% Series D Senior Notes due October 31, 2023 in the aggregate
amount of $50,000,000 (October 30, 2014).



12

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE
$___________                                 Cleveland, Ohio
___________ ___, 20__
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an
Ohio corporation (the “Borrower”), promises to pay, on the last day of the
Commitment Period, as defined in the Credit Agreement (as hereinafter defined),
to the order of _________ (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114‑1306 the principal sum of


_______________________________ AND
00/100.....................................................DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United
States.


As used herein, “Credit Agreement” means the Credit Agreement dated as of
December 22, 2015, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

E-1

--------------------------------------------------------------------------------





This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By: _________________________________
Name: _______________________________
Title: ________________________________










E-2

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF
SWING LINE NOTE


$25,000,000                                     Cleveland, Ohio
_____________ ___, 20__


FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an
Ohio corporation (the “Borrower”), promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127
Public Square, Cleveland, Ohio 44114‑1306 the principal sum of


TWENTY-FIVE MILLION AND
00/100.......................................................................DOLLARS


or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States on the earlier of the last day of the
Commitment Period, as defined in the Credit Agreement, or, with respect to each
Swing Loan, the Swing Loan Maturity Date applicable thereto.


As used herein, “Credit Agreement” means the Credit Agreement dated as of
December 22, 2015, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.4(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

E-3

--------------------------------------------------------------------------------





This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By: ___________________________________
Name: _________________________________
Title: __________________________________










E-4

--------------------------------------------------------------------------------





EXHIBIT C
FORM OF
TERM NOTE
$____________                                 Cleveland, Ohio
___________ ___, 20__
FOR VALUE RECEIVED, the undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an
Ohio corporation (the “Borrower”), promises to pay to the order of _________
(“Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of


_______________________________ AND
00/100.....................................................DOLLARS


in lawful money of the United States in consecutive principal payments as set
forth in the Credit Agreement (as hereinafter defined).


As used herein, “Credit Agreement” means the Credit Agreement dated as of
December 22, 2015, among the Borrower, the Lenders, as defined therein, and
KeyBank National Association, as the administrative agent for the Lenders (the
“Administrative Agent”), as the same may from time to time be amended, restated
or otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.4(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the

E-5

--------------------------------------------------------------------------------



undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By: __________________________________
Name: ________________________________
Title: _________________________________






E-6

--------------------------------------------------------------------------------





EXHIBIT D
FORM OF
NOTICE OF LOAN


_______________________, 20____


KeyBank National Association, as the Administrative Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Bank


Ladies and Gentlemen:


The undersigned, APPLIED INDUSTRIAL TECHNOLOGIES, INC., an Ohio corporation (the
“Borrower”), refers to the Credit Agreement, dated as of December 22, 2015 (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, and KEYBANK NATIONAL ASSOCIATION, as the administrative agent for the
Lenders (the “Administrative Agent”), and hereby gives you notice, pursuant to
Section 2.6 of the Credit Agreement that the Borrower hereby requests [a Loan
(the “Proposed Loan”)][an interest change with respect to a portion of a Term
Loan (the “Term Loan Interest Change”)], and in connection therewith sets forth
below the information relating to the [Proposed Loan][Term Loan Interest Change]
as required by Section 2.6 of the Credit Agreement:


(a)    The Business Day of the [Proposed Loan][Term Loan Interest Change] is
__________, 20__.


(b)    The amount of the [Proposed Loan][Term Loan Interest Change] is
$_______________.


(c)    The [Proposed Loan is to be][Term Loan Interest Change is for]:
a Revolving Loan ____ / the Term Loan ___.
(Check one.)


(d)    The [Proposed Loan][Term Loan Interest Change] is to be a Base Rate Loan
___/ Eurodollar Loan ___ / Swing Loan_____.
(Check one.)


(e)    If the [Proposed Loan][Term Loan Interest Change] is a Eurodollar Loan,
the Interest Period requested is one month ___, two months ___, three months
___, six months ____.
(Check one.)

E-7

--------------------------------------------------------------------------------





The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change]:


(i)    the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the [Proposed Loan][Term Loan
Interest Change] and the application of the proceeds therefrom, as though made
on and as of such date;


(ii)    no event has occurred and is continuing, or would result from such
[Proposed Loan][Term Loan Interest Change], or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and


(iii)    the conditions set forth in Section 2.6 and Article IV of the Credit
Agreement have been satisfied.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By: __________________________________
Name: ________________________________
Title: _________________________________






E-8

--------------------------------------------------------------------------------





EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)    I am the duly elected President or Chief Financial Officer of Applied
Industrial Technologies, Inc., an Ohio corporation (the “Borrower”);


(2)    I am familiar with the terms of that certain Credit Agreement, dated as
of December 22, 2015, among the Borrower, the lenders party thereto (together
with their respective successors and assigns, collectively, the “Lenders”), as
defined in the Credit Agreement, and KeyBank National Association, as the
Administrative Agent (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), and the terms of the other Loan Documents, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;


(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;


(4)    The representations and warranties made by the Borrower contained in each
Loan Document are true and correct in all material respects as though made on
and as of the date hereof (except for those representations and warranties that
relate to a specific date); and


(5)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 
APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By: __________________________________
Name: ________________________________
Title: _________________________________








E-9

--------------------------------------------------------------------------------



EXHIBIT F
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT


This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
______________________ (the “Assignor”) and ______________________ (the
“Assignee”) is dated as of ________, 20_. The parties hereto agree as follows:


1.    Preliminary Statement. Assignor is a party to a Credit Agreement, dated as
of December 22, 2015 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”), among APPLIED INDUSTRIAL
TECHNOLOGIES, INC., an Ohio corporation (the “Borrower”), the lenders party
thereto (together with their respective successors and assigns, collectively,
the “Lenders” and, individually, each a “Lender”), and KEYBANK NATIONAL
ASSOCIATION, as the administrative agent for the Lenders (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement.


2.    Assignment and Assumption. Assignor hereby sells and assigns to Assignee,
and Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date, (c)
Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, and (e) the Credit Agreement and the other Related Writings. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have one or more Applicable
Commitment Percentages under the Credit Agreement equal to the Applicable
Commitment Percentages set forth in subparts II.A and II.B on Annex 1 hereto and
an Assigned Amount as set forth on subparts I.A and I.B of Annex 1 hereto
(hereinafter, the “Assigned Amount”).


3.    Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [__________ __, ____] (or such other date agreed to by
the Administrative Agent). On or prior to the Assignment Effective Date,
Assignor shall satisfy the following conditions:


(a)    receipt by the Administrative Agent of this Assignment Agreement,
including Annex 1 hereto, properly executed by Assignor and Assignee and
accepted and consented to by the Administrative Agent and, if necessary pursuant
to the provisions of Section 10.10(b) of the Credit Agreement, by the Borrower;


(b)    receipt by the Administrative Agent from Assignor of a fee of Three
Thousand Five Hundred Dollars ($3,500), if required by Section 10.10(d) of the
Credit Agreement;


(c)    receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the

E-10

--------------------------------------------------------------------------------



Credit Agreement, (ii) the address of its Lending Office, (iii) wire transfer
instructions for delivery of funds by the Administrative Agent, and (iv) such
other information as the Administrative Agent shall request; and


(d)    receipt by the Administrative Agent from Assignor or Assignee of any
other information required pursuant to Section 10.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.


4.    Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.


5.    Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 10.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the other Related
Writings are required to be performed by it as a Lender thereunder; and (e)
Assignee represents that it has reviewed each of the Loan Documents, and by its
signature to this Assignment Agreement, agrees to be bound by and subject to the
terms and conditions of the Loan Documents as if it were an original party
thereto. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any other Related
Writings, (ii) any representation, warranty or statement made in or in
connection with the Credit Agreement or any of the other Related Writings, (iii)
the financial condition or creditworthiness of the Borrower or any Guarantor of
Payment, (iv) the performance of or compliance with any of the terms or
provisions of the Credit Agreement or any of the other Related Writings, (v) the
inspection of any of the property, books or records of the Borrower, or (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or Letters of
Credit. Neither Assignor nor any of its officers, directors, employees, agents
or attorneys shall be liable for any mistake, error of judgment, or action taken
or omitted to be taken in connection with the Loans, the Letters of Credit, the
Credit Agreement or the other Related Writings, except for its or their own
gross negligence or willful misconduct. Assignee appoints the Administrative
Agent to take such action as agent on its behalf and to exercise

E-11

--------------------------------------------------------------------------------



such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof.


6.    Indemnity. Assignee agrees to indemnify and hold harmless Assignor against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.


7.    Subsequent Assignments. After the Assignment Effective Date, Assignee
shall have the right, pursuant to Section 10.10 of the Credit Agreement, to
assign the rights which are assigned to Assignee hereunder, provided that (a)
any such subsequent assignment does not violate any of the terms and conditions
of the Credit Agreement, any of the other Related Writings, or any law, rule,
regulation, order, writ, judgment, injunction or decree and that any consent
required under the terms of the Credit Agreement or any of the other Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.


8.    Reductions of Aggregate Amount of Commitments. If any reduction in the
Total Commitment Amount occurs between the date of this Assignment Agreement and
the Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.


9.    Acceptance of Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 10.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.


10.    Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.


11.    Governing Law. This Assignment Agreement shall be governed by the laws of
the State of Ohio, without regard to conflicts of laws.


12.    Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.


    

E-12

--------------------------------------------------------------------------------



13.    Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.


[Remainder of page intentionally left blank.]





E-13

--------------------------------------------------------------------------------





JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS ASSIGNMENT AGREEMENT OR ANY NOTE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED HERETO.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.






Address: ______________________________
                  ____________________________________
               Attn:__________________________
              Phone: _________________________
              Fax: ___________________________
[NAME OF THE ASSIGNOR]


_____________________________________________


By: ___________________________________
Name: _________________________________
Title: __________________________________
Address: ______________________________
                  ____________________________________
               Attn:__________________________
              Phone: _________________________
              Fax: ___________________________
[NAME OF THE ASSIGNEE]


_____________________________________________


By: __________________________________
Name: ________________________________
Title: _________________________________
Accepted and Consented to this ___ day
of ___, 20__:


KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent


By: __________________________________
Name: ________________________________
Title: _________________________________
Accepted and Consented to this ___ day
of _______, 20__:


APPLIED INDUSTRIAL TECHNOLOGIES, INC.


By: ___________________________________
Name: _________________________________
Title: __________________________________






E-14

--------------------------------------------------------------------------------



ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT


On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:


I.    INTEREST BEING ASSIGNED TO ASSIGNEE
A.    Revolving Credit Commitment
Applicable Commitment Percentage of
Revolving Credit Commitment            __________%
Assigned Amount                        $__________


B.    Term Loan Commitment
Applicable Commitment Percentage of
Term Loan Commitment / outstanding portion    __________%
Assigned Amount                        $__________


II.    ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)
A.    Revolving Credit Commitment
Applicable Commitment Percentage of
Revolving Credit Commitment            __________%
Assignee’s Applicable Revolving Credit
Commitment Amount                    $__________


B.    Term Loan Commitment
Applicable Commitment Percentage of
Term Loan Commitment / outstanding portion    __________%
Assignee’s Applicable Term Loan
Commitment Amount                    $__________


III.    ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)
A.    Revolving Credit Commitment
Applicable Commitment Percentage of
Revolving Credit Commitment            __________%
Assignor’s Applicable Revolving Credit
Commitment Amount                    $__________


B.    Term Loan Commitment
Applicable Commitment Percentage of
Term Loan Commitment / outstanding portion    __________%
Assignor’s Applicable Term Loan
Commitment Amount                    $__________



E-15